Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 1 of 30

Economic obsolescence is the loss in value resulting from factors externai to the equipment such as
increased cost of raw materials and labour, reduced demand for the product, increased competition,
environmental or other regulations.

Normal useful life is the estimated number of years that a new asset will be used before It Is retired from
service. It relates to how long similar assets tend to be used as opposed to the more theoretical economic life
which is how long an asset can be profitably used. An asset's useful life may be longer than Its economic life
if the owner elects not to retire the asset from service upon expiration of the asset's theoretical economic life.

Effective age of an asset Is Its apparent age in comparison to a similar new asset. [he effective age considers
the effects of overnauls, rebuilds, and above or below average maintenance. If an asset has received regular
maintenance and overhauls, then its effective age may well be less than its chronological ade.

Residual value is the value remaining after the asset reaches the end of its normal useful life. This is the
mininum value that would be placed on an asset and may be calculated based on a percentage of
Replacement Cost New.

Depreciated replacement cost procedure

 

= 1, The first step is to determine either the Replacement Cost New (“RCN’) or Reproduction Cost New (“CRN’),.
RCN is calculated by considering direct costs such as asset supply cost, freight, installation and
commissioning together with indirect costs such as engineering, procurement, and construction management.
The CRN its the estimated cost of reproducing new substantially the identical asset assuming similar design,
layout, construction materials and methods and Including all installation costs. It is determined by indexing
historical capitalised costs.

Typically, the RCN Is lower than the CRN. The difference represents excess capital cost, whicn Is decreased
capital Investment required for a desirable substitute resulting from Improvements In technology and materials.
Improvements and changes in layout, design, product flow and equipment size and mix make the modern
equivalent more desirable from a capital cost point of view and an operating cost standpoint.

Once either the RCN or CRN has been estimated, deductions are made for physical depreciation, functional
obsolescence and economic obsolescence, if identifiable (as described previously), resulting in a conclusion

of the fair value for tangible assets.

The following briefly describes the methodology for determining the replacement cost new less depreciation
approacn for fair value and Is developed (where applicable) as follows:

Develop Replacement cost new / Reproduction cost new

 

Deduct for Physical depreciation

-unctional obsolescence

 

-conomic obsolescence

 

Result Fair Value

Approach selection

 

= 11. The approach selected as the most suitable must be based on the facts and circumstances surrounding the

tangible assets. The applicability of any approach in a given appraisal depends on the type of tangibie assets
involved, the nature of the market and the availability of the data required to perform the appraisal.

Traditionally, the aporoaches relied upon for establishing fair value are the depreciated replacement cost and
the sales comparison approach. [he income approach Is not normally used due to the alfficulty of measuring
tne financial contribution that each item of machinery and equipment (or groups of tangible assets) contributes
towards the whole.

Regardless of the approach used, the underlying principle involved in the appraisal of the tangible assets ts
the principle of substitution. This principle is established on the basis that an Informed purcnaser will pay no

more fora property than what it would cost themto produce or acquire an equally desirable substitute property
of equal utility and function.

© Deloitte LLP and affiliated entities. Newmont USA Limited 33

NEWMONT _0000562223
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 2 of 30

Adopted appraisal approach

 

= 712. Following Newmont acquisition of CC&V, it is necessary for the assets acquired and liabilities assumed to
be measured at their fair value at the acquisition date. In order to determine the fair value of the machinery
and equipment located at the CC&V mine facility, the following procedures were followed.

Data capture

 

= 13. The initial phase of the engagement began with our data collection procedures. We received a fixed asset
register from Newmont for the facility as at July 31, 2015 which reconciled to the balance sheet.

A site inspection was performed to assist in the valuation analysis. During the site Inspection, asset cetails
were noted and discussions were held with site personnel in order to gain an understanding of the assets,
their age, condition and any other matters that may impact their fair value. During this Inspection and through
discussion with operation and site personnel it was concluded the asset register was reliable and an accurate
source for the purpose of our valuation analysis.

Subject assets

 

= 14. For the purpose of the Valuation, machinery and equipment included equipment within the following summary
asset classes:

 

 

 

e Crane: e Mobile plant

e Crusher. e Motor:

® Drill: e Office equipment:
e Dust suppression; e Pipe,

e Electrical: @ PLC

e Feeder, e Process equipment:
6 Furniture: e® Pump:

e Generator e Rock breaker:

e Haul road: e Screen

e Haul truck: e Shovel’

e Heater: e Sife improvement
6 Mopper: e Software’

e Land’ ® |ank:

e Leach pad; e Transformer;

e Light venicle: e Valve:

@ Magnet: e Workshop equioment.
@ Mull:

Viethodology adopted

 

=15. The depreciated replacement cost approach, sales comparison and income approach were all considered for

the machinery and equipment appraisal analysis. Due to the specialised nature of the assets and lack of
comparable sales data, the depreciated replacement cost approach was adopted as the primary valuation
metnodology. The income approacn was not used as itis not possibile to separate income streams related to
individual pleces of machinery and equipment. The income approach also captures all assets and liabilities
both tangible and Intangible.

Replacement cost new calculations

 

 

16. To determine the RCN/CRN for the personal property assets within the listed asset categories we applied both

the direct and indirect costing method. For assets such as the haul trucks, recent purchase orders were
available therefore the direct approach was adopted. For other asset classes, the indirect (trending) method
of the cost approach was adopted. To estimate the CRN amounts, we applied inflation indices published by
the U.S. State Department of Labor's Bureau of Labor Statistics (BLS"), and Marshall Valuation Services
MVS") to each asset's historical cost to convert the known cost into an Initial Indication of current cost. These
data sources are described as follows:

 

 

 

E16.1 BLS Is an independent statistical agency responsible for measuring labor market activity, working
conditions, and price changes In the economy. BLS publishes producer price indices ("PPIs") basea

 

© Deloitte LLP and affiliated entities. Newmont USA Limited 34

NEWMONT _0000562224
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 3 of 30

on commerciai transaction data for products and services, and measures the average change in
selling prices received by domestic producers for their output over time. The PPI are published ona
monthly basis and are considered an authoritative source for personal property cost indices within
the United States.

 

E16.2 MVS Is an industry recognized source which publishes equipment cost indices on a
quarterly basis based on national averages. The equipment cost indices represent the
composite equipment costs of an entire industry. MVS provides data for various industries
throughout the United States, Canada, and select foreign cities worldwide and Is considered
an authoritative source for personal property cost indices and improvement cost data within
North America.

Depreciation procedures

 

a. Tne current repiacement/reproduction cost of assets were depreciated using depreciation factors based on

the assessment of the age, life, remaining life, functional and economic obsolescence. If during the course of
our calculations it appeared that an item or group of machinery and equipment would potentially have a zero
value, and it was our understanding that the item or group of property, machinery and equipment was still
operating and Tully functional, we deemed it reasonable that a nominal residual value would be appropriate.

Age/life (straight line) depreciation was applied to those assets which demonsirate only physical deterioration
sucn as containers, cranes ana furniture. An lowa survivor curve (lowa KS) was adopted for asset classes
which exhibit more than just physical depreciation, i.e. physical and technological obsolescence and therefore
exhibit Increased depreciation rates compared to the straight line depreciation profile. The lowa Curves
depreciation profiles were developed by lowa State University based on a study of nearly 180 property types
to measure the survival characteristics of physical property. These curves are classified as follows:

E1/.1 Left Modal (L)— most retirements occur at age less than the normal useful life:
E1/.2 symmetrical Modal (S) — most retirements occur at age equals normal useful life; and

E1/.3 Right Modal (R)— most retirements occur at age greater than normal useful life.

it was considered a reasonable assumption in this appraisal that based on the current condition of the assets,
a number of assets would still be in service beyond what would be considered a reasonable normal useful life.
Of the five right model curves developed, the lowa RS curve was used In the appraisal analysis.

Functional obsolescence Is the loss In value or usefulness of an asset caused by inefficiencies or inadequacies
of the asset itself, wnen compared to a more efficient or less costly replacement asset that new technology
has developed. Symptoms suggesting the presence of functional obsolescence are excess operating cost,
excess construction cost and over capacity. Following discussions with Management, It was concluded that
there was approximately $6.0 million of excess capital cost related to the recent mill construction.

VWVe Investigated several forms of economic obsolescence related to the personal property assets included In
our analysis. Based upon our discussions with Management, we found no evidence of economic obsolescence
related to the underutilization of the personal property assets Included in our analysis. Ve also considered
whether the earnings of the business unit in which the personal property assets included in our analysis are
employed suggested economic obsolescence. Since the projected earnings of tne business indicate support
for the investment in the assets at their indicated fair values, we did not find evidence of additional economic
obsolescence related to the personal property assets included in our analysis, therefore it was not necessary

to apply any economic obsolescence penalties to these assets.

 

Valuation assumptions

 

= 18. The following table provides the normal useful life, depreciation profile and residual percentages adopted in
the Valuation for different classes of assets using the depreciated replacement cost approach.

© Deloitte LLP and affiliated entities. Newmont USA Limited 35

NEWMONT _0000562225
Valuation assumptions

Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 4 of 30

 

Asset class

Normal useful lite

Depreciation profile Residual %

 

 

Air compressor 15 lovwa B%
Building 30 Age / Life 8%
Capital spares - vit a Age / Life 8%
Capital spares - mill 20 Age / Life 8%
Column 20 Age / Life 8%
Computer hardware lOWR 2%
Conveyor 12 Age / Life 8%
Crane 20 Age / Life 8%
Crusher 15 Ade / Life BY
Drill 10 Age / Life 8%
Dust suppression 15 Age / Life 8%
Electrical 15 Age / Life 8%
Feeder 15 Age / Life 3%
Furniture & fittings 10 Age / Life B%
Csenerator 20 Age / Life B%
Haul road 20 Age / Life B%
raul truck 10 lovval 8%
Heater 13 Age / Life B%
Hopper 20 Age / Life 3%
Landa TOO Age / Life 8%
leacn pad A Age / Life O%%
Light vehicle ¢ lowa B%
Magnet ZO Age / Life 83%
Mill 20 lowa B%
Mine development 1O Age / Life 8%
Mobile plant 10 lovval B%
Motor 10 lovwva 8%
Office equipment a lovva Oo%
Pipe 20 Age / Life 8%
PLC 15 Age / Life 8%
Process equipment 15 lowe 8%
Fum 10 lowa B%
Rock breaker 15 lowa 8%
screen {2 Age / Life 8%
ohovel 15 lowa 8%
Site improvement ZO Age / Life B%
Software 5 Age / Life 8%
Tank 20 Age / Life B%
Transformer 20 Age / Life BY
Valve 15 Age / Life BY
VYVorkshop equipment 10 lowa B%
Exclusions

=19. Following a review of the asset register and discussions with Management, assets related to the mine pit

 

development, assets that were identified as no longer being owned or assets wnich were rented were excluced
from the tangible asset valuation.

In addition, the following asset classes were specifically excluded from the valuation:

 

E19.1 Equipment on an operating lease or owned by third party contractors or employees of Newmont:

E19.2 Machinery and equipment acquired after the Valuation Date;

E19.3 Stockpiles, stock and materials in trade; and

E19.4 Working capital.

Estimate of fair value

 

© Delortte LLP and affiliated entities.

20. Based on the scope of our review, our researcn, analysis, experience, restrictions and assumptions used, the
appraised fair value of the machinery and equipment as at the Valuation Date is:

Newmont USA Limited 36

NEWMONT _0000562226
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 5 of 30

Valuation Summary as at August 3, 2015

 

 

 

US$
Asset class Fair value
Land 6,475,000
Buildings 13,519,000
Plants 22/,/29,000
Inframine Facility 131,954 000
Machinery - Mine Equip 73,913,000
Furniture And Fixtures 12,000
Motor Vehicles 1,954, 000
Computer Equipment 1,/80,000
Leasing (Capital) 2/,332,000
software 3,151,000
Haul Road 1,457,000
Capital Spares 2,349,000
Assets under construction 134,320,000
$ 627,545,000

 

Annex A — Sources of data

In forming our estimate of the fair value of the machinery and equipment we reviewed and relied on the
following:

e Current and historical fixed asset registers provided by Management;

e A physical inspection of the machinery and equipment at CC&V, Colorado;

e Discussions with various facility Management personnel including Ralph Gahtan, Margaret West (Newmont
Manager Accounting and Finance) and Ryan Meany (Newmont mine manager);

e Greg Gibson (Newmont) who sourced equipment quotes from Wagner Equipment Co., Power Motive
Corporation/Komatsu for various mobile plant assets;

e Green Guide Equipment VVatcn:
e Autotrader.com

e Bureau of Labor Statistics website: and

e Marshall & Swift.

Annex B — Restrictions and limitations

 

Deloitte LLP (“Deloitte”) has relled upon the completeness, accuracy and fair presentation of all the financial
and other information, data, advice, opinions or representations obtained by It fom management of Newmont
USA Limited (“Newmont’ or the “Company ) and its consultants and advisors (collectively, the “Information ).
The valuation (“Valuation”) is conditional upon the completeness, accuracy, and fair presentation of such
Information. Except as expressly described herein, Deloitte has not attempted to verify Independently the
completeness, accuracy or fair presentation of the Information. Our analysis is confined to consideration of
information provided by Management and selected secondary market research.

Management have represented and warranted to Deloitte that, other than as specifically disclosed to us In
writing or as contemplated In published financial statements, all Information concerning the Company provided
to us, directly or indirectly, orally or in writing, by Newmont and/or tts agents and advisors in connection with
our engagement hereunder.

No opinion, counsel, or interpretation Is Intended in matters that require legal or other appropriate professional
advice. It is assumed that such opinion, counsel, or interpretations have been or will be obtained from the
appropriate professional sources. To the extent that there are legal issues relating to assets, properties, or
business interests or Issues relating to compliance with applicable laws, regulations, and policies, Deloitte

© Deloitte LLP and affiliated entities. Newmont USA Limited 3/7

NEWMONT _000056222/7
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 6 of 30

assumes no responsibility therefore, and assumes, in connection with such matters, otner than as specificaily
disclosed to us, that:

e [he title to allsuch assets, properties or business interests purportedly owned by the Company Is good and
marketable, and there are no aaverse Interesis, encumbrances, engineering, environmental, zoning,
olanning or related Issues associated with these interests, and that the subject assets, properties or
business interests are free and clear of any and all liens, encumbrances or encroachments;

e |The tangible asset interest (or rights) being valued ts that of ownership in fee simple (ownership without
limitation to any particular class of heirs or restrictions, but subject to the limitations of the rights of taxation,
police power, expropriation and escheat), and accordingly, our investigation did not include any title
searches, opinions of title, personal property security llens searches, encumbrances reviews, lability
searcnes or any similar types of reviews or searches. VVe do not take any responsibility for these matters or
any other similar matters. We have assumed that title to the property, machinery and equipment as
described in this report Is free and clear and fully marketable.

e There is full compliance with all applicable federal, local, provincial, state and national regulations and laws,
as well as the policies of all applicable regquiators, and that all required licences, rights, consents, or
legisiative or administrative authority from any federal, local, provincial, state or national government, private
entity, reguiatory agency or organization have been or can be obtained or renewed for the operation ofthe
businesses of the Company; and

e [here are no material legal proceedings regarding the business, assets, or affairs of the Company other
than as publicly disclosed.

We have relied upon Managements representation that all assets and liabilities (actual or contingent)
attributed to the Company have been fully disclosed to us.

The Valuation is rendered on the basis of securities markets, economic, financial, and general business
conditions prevailing as at the date nereof and the condition and prospects, financial and otherwise, of the
Company and any of tts subsidiaries and affillates as they were reflected in the Information and as they nave
been represented to Deloitte in discussions with Management of Newmont. In the analyses and in preparing
the Valuation, Deloitte made numerous assumptions witn respect to industry performance, general business,
and economic conaitions and other matters, many of which are beyond the control of Deloitte.

This Valuation ts not intended for general circulation or publication, nor Is it to be reproduced or used for any
purpose other tnan that outlined above without the express prior written consent of Deloitte in each specific
instance. Deloitte does not assume any responsibility or liability for losses incurred by any party as a result

of the circulation, publication, reproduction or use of this report contrary to tne provisions ofthis paragrapn.

 

The Valuation is given as of August 3, 2015 (“Valuation Date") and Deloitte disclaims any undertaking or
obligation to advise any person of any change in any fact or matter affecting the Vaiuation, which may come
or be brought to Deloitte attention after the date hereof. VVithout limiting the foregoing, in the event that there
is any material change In any fact or matter affecting the Valuation after the date hereof, Deloitte reserves the
rigntto change, modify or withdraw the Valuation.

 

Deloitte believes that the Valuation must be considered as a whole and that selecting portions of the analyses
or the factors considered by It, without considering all factors and analyses together, could create a misieading
view of the process underlying the Valuation. The preparation of a Valuation is a complex process and Is not
necessarily susceptible to partial analysis or summary description. Any attempt to do so could lead to undue
emphasis on any particular factor or analysis.

We completed a physical inspection of the machinery and equipment subject assets at the facility located at
Victor, Colorado. However, we have not completed any contamination reviews, structural worthiness reviews,
sub-soilanalyses, equioment worthiness tests, building and equipment maintenance reviews, seismic studies,
engineering and maintenance studies, environmental impact studies, process efficiency reviews, end-of-line
equipment studies, review of operating costs and any other specialized studies in conjunction with this report
and are considered outside the scope of this report. Accordingly, no responsibility Is assumed concerning
these matters, or other technical or engineering techniques, which would be required fo discover any Inherent
or hidden condition in the property, machinery and equipment. Our estimate is predicated on the assumption
that the machinery and equipment are free of nazardous contaminants and full compliance with applicable
requiations, laws and statutes is assumed unless stated otherwise. Also, our Valuation Is predicated on the
assumption that there is no such material on or in the machinery and equipment that would cause a loss in
value.

 

 

© Deloitte LLP and affiliated entities. Newmont USA Limited 38

NEWMONT _0000562228
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 7 of 30

Our Valuation does not give any consideration to the possibie effect on the values reported herein, as a result
of inflation, currency differences, interest rate differences, changing economy, changing technology etc.,
expected or projected. Vaiues are as of the effective date.

The Valuation of the macninery and equipment is deemed to be a fractional appraisal of Newmonts operations
insomuch as we have not valued or considered any intangible assets, such as, but not limited to, the following:
goodwill, brand names, customer relationships, assembled workforce, licensing agreements, etc.

No consideration has been given to any extraordinary financing, guarantees, special tax considerations, or
any other atypical benefits or advantages which may influence the fair value of the machinery and equipment,

unless the effects of such special conditions, and the extent of any special value that may arise therefrom,
have been described and measured in this report.

in arriving at our estimate of fair value, we nave relied upon the following major assumptions:

e Information provided to us by Newmont personnel has been assumed to be accurate and reliable. We have
not completed an independent verification of the supplied information. VWWe have also assumed that there Is
no material information, or knowledge of any facts, that have not been disclosed to us that may have an
impact or which could reasonably be expected to affect the valuation conclusions noted herein.

should any of the above major assumptions not be accurate or should any of the information provided to us
not be factual or correct, our Valuation, as expressed in this report, could be significantly dliferent.

Our estimate of fair value does not affix or set the price for the machinery and equipment but offers only a
supportable estimate as to the present worth of anticipated benefits subject to investment risk, measured
mainly by the market data available at the Valuation Date. Therefore, we assume no liability for changes in
market conaitions that may adversely affect tne stated value of the machinery and equipment.

It was not practical, nor feasible, to have each and every item of equipment or systems of equipment
demonstrated for safety requirements, mecnanical operating conaltion and/or proper electronic/computer
interface. No responsibility is assumed for latent defects of any nature whatsoever that may affect the value,
nor for any expertise required to disclose such conditions.

The fee for our services is not contingent upon the appraisal conclusion.

The appraisal of the equipment complies with our understanding of the requirements of the Uniform Standard
of Professional Appraisal Practice (““USPAP") and has been prepared using generally accepted valuation
methodology and techniques as promulgated by the American Society of Appraisers.

 

© Deloitte LLP and affiliated entities. Newmont USA Limited 39

NEWMONT _0000562229
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 8 of 30

Annex C — Inventory of PP&E

© Deloitte LLP and affiliated entities. Newmont USA Limited 40

NEWMONT _0000562230
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 9 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
1O000000 TAAASS5 FDVWARD J BOVWEN PROPERTY 617% - USD LAND INCLUDE 6.171
10000001 TA/1995 MINNIE SIBOLD PROPERTY 0,320 - USD LAND INCLUDE 5.320
10000002 1/1/1995 NORDBERG, OPITZ, NORTH,DADMLUN 29,793 z Usb LAND INCLUDE 29.693
10000003 THI/T9SS MCG CULLOCH PROPERTY 93,201 - USD LAND INCLUDE 33,201
{OHO0O0B4 fAAGSAS NORMA RUTH WHITE 21,280 - USD LAND INCLUDE 21,280
{0000005 TAL 935 MOLLIE KATHLEEN MINING CO 51,995 . USD LAND INCLUDE 51,899
10000006 TSE9S EL POMAR/ TUTT 21,406 USD LAND INCLUDE 21,408
10000007 THTATG9S MARY GAMBRILL PROPERTY 29,793 - USD LAND INCLUDE 29,/93
1B000008 T/IA1995 JACK HULLS GOLD RAY 26,600 - USD LAND INCLUDE 20,600
1O000003 FAAS FL PASO Af 831 - USD LAND INCLUDE Af 3a
{0000010 T/T/1995 ALPEN MEADOVVS 2? 665 - USD LAND INCLUDE Z2f,665
1000001 1 THIT99S AMERICAN RARE MINERALS 93,201 USD LAND INCLUDE 53,201
10000012 TIT1995 CARLTON TRUST Slo - USD LAND INCLUDE SL73
{DOU0013 A/VAGSS HAYILAH MINING 436,045 - USD LAND INCLUDE 435,045
10000014 TATA995 QUINN (FLEMING) 154,783 - USD LAND INCLUDE 154,283
1DBOU0015 F/TUT985 VANDERBERG Ae . USD LAND INCLUDE oa2
10000016 7/1/1995 GINN 9,320 - USD LAND INCLUDE 93,320
10000017 TA1f1993 ED KIRKPATRICK 2,128 - USD LAND INCLUDE 2,128
{B000018 TAA S95 GREAT BONANZA 2,128 - USD LAND INCLUDE 2,125
10000019 7/1/1995 PAYNE FAMILY TRUSTTY 1 064 - USD LAND INCLUDE 1,064
10000070 1V2Z6/1997 PARKING LOT ADMINISTRATION 15,243 - USD LAND INCLUDE 15,243
1DQ0002 1 10/23/1998 CGHAPMAN LAND 480 000 - USD LAND INCLUDE 480,000
1BQ00022 12/25/2010 CCRV NARROVY GAGE RAILRQAD LAND 5,000 O00 - LISD LAND INCLUDE 5,000 B00
17000000 11/28/1997 BUILDING VICTOR ADMINISTRATION 1,083 8?? - USD BUILDINGS INCLUDE tél O3t
17Q00001 1/20/2008 IRONCLAD BUILDING ENG/GEO 1,200 236 z USD BUILDINGS INCLUDE 94/595
17000002 VAAT995 CRESSON TRUCK SHOP 2,001,637 - USD BUILDINGS INCLUDE 1,737,359
11000003 Vif1995 GCRESSON TANK FARM 5B6, /60 - USD BUILDINGS INCLUDE 971,338
11000004 TAS1985 CRESSON GHANGEHOUSE/DRY 2Of 228 (0) USD BUILDINGS INCLUDE 116,294
471000005 42/25f72001 TRUCKSHOP AIR HANDLER- BAY #1 4% OFS - USD BUILDINGS INCLUDE 32 5/3
1 7Q000D6 12/25/2001 TRUCKSHOP AIR HANDLER- BAY #2 45 955 - WSD BUILDINGS INCLUDE S2008
11000007 12/25/2001 TRUCKSHOP AIR’ HANDLER- BAY #3 45,955 - USD BUILDINGS INCLUDE a2,0/3
11000008 12/25/2001 EQUIFMENT BAY AIR HANDLER 45 955 - USD BUILDINGS INCLUDE 32,573
11000008 {2/25/2001 LUBE STORAGE BAY AIR HANDLER Am 955 . USD BUILDINGS INCLUDE 32,073
17000010 12/25/2001 AIR HANDLERS - 45 955 7 USD BUILDINGS INCLUDE 32,573
11000011 12/25/2001 TRUCKSHOP AIR HANDLER-VWASH BAY 45,995 - USD BUILDINGS INCLUDE 32,973
17000012 12/25/2001 BAY AIR HANDLERS EXHAUST 24 233 - USD BUILDINGS INCLUDE 38,440)
11000013 12/25/2001 UNIT HEATER IN EQUIPMENT BAY 4 233 - USD BUILDINGS INCLUDE 38,440
11000014 12/25/2001 UNIT HEATER IN EQUIPMENT BAY 54 23S - USD BUILDINGS INCLUDE 38.440
11000015 12/25/2001 UNIT HEATER IN LUBE BAY 94 733 . USD BUILDINGS INCLUDE 38,440
11000016 12/25f2001 UNIT HEATER IN LUBE BAY 34,233 - USD BUILDINGS INCLUDE 38,440
11000017 12/25/2001 UNIT HEATER IN LUBE BAY 54 233 - WSs BUILDINGS INCLUDE 38,440
11000018 12/25/2001 UNIT HEATER IN LUBE BAY 54 233 - USD BUILDINGS INCLUDE 36,440
17000013 12/25/2001 DESANDER SEPARATOR BO 716 USD BUILDINGS INCLUDE 39,947
17000020 2f25/2001 TIRE CHANGE PAD VVi READY LINE 940 829 - USD BUILDINGS INCLUDE 383,340
17000071 1W26/199% HVAC, SYSTEM LAB CARRIER ¥ 963 - USD BUILDINGS INCLUDE 3,416
11000022 1/26/1997 HVAC, VICTOR ADMINISTRATION 22,70" - USD BUILDINGS INCLUDE 16,282
11000023 1VW26/1997 SECURITY SYSTEM, ADMIN BLOG 14,1845 - USD BUILDINGS INCLUDE 10.173
11000024 12/6/2010 EXPLORATION OFFICE BUILDING 9273. 449 - WSD BUILDINGS INCLUDE 603,790
17000025 12/6/2010 EAGAVATION & DIRTVVWORK De 279 - USD BUILDINGS INCLUDE 49 554
1710000276 12/6/2010 WATER LINE INSTALLATION 29 O00 - USD BUILDINGS INCLUDE 20,242
11000027 12/6/2010 POWER 40,423 - USD BUILDINGS INCLUDE 35,185
17000028 11/26/1997 LAB, BUILDING ANALYTICAL 2,218,949 . USD BUILDINGS INCLUDE 1,634,505
11000023 10/25/2001 SECURITY BUILDING 507 634 - USD BUILDINGS INCLUDE 435,134
11000030 Af2af2005 IRONCLAD SECURITY SYSTEM 22,013 - USD BUILDINGS INCLUDE 43,786
11000031 12i25f2001 IRONCLAD NEV TRUCKSHOP 4.718 (96 ~ USD BUILDINGS INCLUDE 3,044 681
Page 1 of 46

NEWMONT_0000562231

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 10 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
1100003? 12/71/1996 FOOTE BUILDING 73,030 - USD BUILDINGS INCLUDE 59 S87
17000033 1/1/1999 FOOTE BUILDING-ARCHITECT 2 | S6/ - USD BUILDINGS INCLUDE 16,276
11000034 6/25/2012 HOUSE 143 COUNTY RD 821 476,502 - Usb BUILDINGS INCLUDE 431,741
17000035 12/23/2012 HOUSE MARKLEY 73,599 - USD BUILDINGS INCLUDE Of 562
17000036 12/25/2012 HOUSE MS11059 DESSIE MABEL 170.121 - USD BUILDINGS INCLUDE 156,165
11000037 {2725/2012 HOUSE MS8254 PT HAWKEY 134 337 . USD BUILDINGS INCLUDE 123,316
11000038 12/25/2001 IRONCLAD WAREHOUSE SPACE 12,631 USD BUILDINGS INCLUDE 10,869
11000039 VTf1995 CARLTON SECURITY OFF. REMODEL 4204 - USD BUILDINGS INCLUDE 2,359
11000040 V/i/1995 ENGINEERING GFFICE REMODEL 13,996 (0) USD BUILDINGS INCLUDE 1,854
17000041 1f2mM27001 IRONCLAD OFFICE REMODEL 29,031 - USD BUILDINGS INCLUDE 20,161
11000042 12/25/2001 IRONCLAD ROOF REPAIRS 17,480 - USD BUILDINGS INCLUDE 15,018
11000043 12/25/2006 IRONCLAD ROOF REPAIRS 39,373 USD BUILDINGS INCLUDE 33,368
17000044 VA1995 CRESSON PROJECTS DEPT TRAILER 21,659 (0) USD BUILDINGS INCLUDE 12,155
117000045 1/1/1998 RADIO REPEATER BLOG ff BA - USD BUILDINGS INCLUDE 4.388
117000046 T/IA995 CRESSON TRUCK WASH S06, 120 - USD BUILDINGS INCLUDE 2784 028
17000047 (2/25/2002 VWWOOD SHED EXTERNAL POND 45,120 (O) USD BUILDINGS INCLUDE 47,356
11000048 12/15/2002 SHED, PSSA II MVOC 18 717 - USD BUILDINGS INCLUDE 16,/83
117000049 12/13/2002 SHED, VLF PUMPBACK 1B 0/7 - USD BUILDINGS INCLUDE 70,071
11000050 1O/25/2003 SHED, LVSC EQUIPMENT 14,007 - USD BUILDINGS INCLUDE 12,734
11000051 {2/25/2001 CLEAN BURN HOT WATER BOILERS 63,006 - USD BUILDINGS INCLUDE o4,132
11000052 12/25/2001 CLEAN BURN HOT WATER BOILERS 63,006 - USD BUILDINGS INCLUDE 54,132
17000053 12/25/2001 CLEAN BURN HOT WATER BOILERS 63,006 - USD BUILDINGS INCLUDE 34,132
17000054 12/25/2001 CLEAN BURN HOT WATER BOILERS 63,006 - LISD BUILDINGS INCLUDE 34.132
110000545 12/25/2001 CLEAN BURN HOT VVATER BOILERS 63 006 - USD BUILDINGS INCLUDE 64 132
17Q00056 12/25/2001 CLEAN BURN HOT VWWATER BOILERS 63,006 USD BUILDINGS INCLUDE Se 132
17000057 12/25/2001 CLEAN BURN HOT WATER BOILERS 63, 006 - USD BUILDINGS INCLUDE 54,132
11000038 1V25/199/ ELEVATOR, PERSONEL VIC. ADMIN 38,353 - USD BUILDINGS INCLUDE Zt Uf
11000059 6/25/1998 TRUCK WASH RACK ADDITIONS 176,485 - USD BUILDINGS INCLUDE 121,446
{1000060 Afni 1998 OFFICE, MAINT TRAILER ADR $3,923 - USD BUILDINGS INCLUDE 63,/01
17000061 of 20/1999 CRUSHER, DRY CHANGE 179 324 - WSD BUILDINGS INCLUDE 174 012
11000062 1/13/2012 FUELSTATION BUILDING 26 691 - USD BUILDINGS INCLUDE 24,1355
11000063 B/1/1992 HVAC, VICTOR SHOP 34 457 (QO) USD BUILDINGS INCLUDE 16,533
11000064 2/28/2014 Storage Building Process Dept 450 442 384,201 USD BUILDINGS INCLUDE A?3,834
17000085 2f28f2014 Hilfiker Repair for Crusher Process 209 342 242 O09 USD BUILDINGS INCLUDE 272,251
11000066 9/30/2014 OLD SHOP ROOF REPAIR 283,695 258,335: USD BUILDINGS INCLUDE 2/3,962
14000000 Vi1/1995 BINS, GOLD RECOVERY TOTE | S62 - USD PLANTS INCLUDE 305
14000001 1/25/2003 BIN, SURGE SECONDARY #1 300 TN 863,355 - USD PLANTS INCLUDE S2f 0715
14000002 1/25/2003 BIN, SURGE SECONDARY #2 300 TN 663, 355 - USD PLANTS INCLUDE 52/015
{4000003 1/25/2003 BIN, SURGE SECONDARY #3 300 TN 863,355 . USD PLANTS INCLUDE 527,015
14000004 1/25/2003 SILO LIME 600 TONS 209,917 - USD PLANTS INCLUDE 138,660
14000005 7f26/2010 COLUMNS, CARBON LITTLE E 8 873 (QO) WSs PLANTS INCLUDE 6/29
14000006 125/201 4 MISG MATERIALS NO TAG #'S 144 113 - USD PLANTS INCLUDE G7 690
1400000 1fPRI2011 TRAIN E 2010 EXPANSION ABS 400 USD PLANTS INCLUDE 311,414
14000008 1/25/2011 PROCESS & MECHANICAL 30 624 - USD PLANTS INCLUDE 20,739
14000009 123/201 4 PIPING 1 439 324 - USD PLANTS INCLUDE 1,113,494
74000010 VW2Ri2011 GEOSYNTHETICS 83.971 - USD PLANTS INCLUDE 736,881
{4000011 1f25/2011 TRAIN E 2010 EXPANSION 1 038 OBS - USD PLANTS INCLUDE {03,689
140000172 1f2i201 1 CARBON COLUMNS E TRAIN PARENT 12? 597 - WSD PLANTS INCLUDE 93,598
14000013 1f23f204 1 CARBON COLUMN LAUNDERS PARENT 15% 422 - USD PLANTS INCLUDE 421,768
14000014 1/23/2011 CARBON TRANSFER PUMPS PARENT 108,259 - USD PLANTS INCLUDE 34 342
14000015 1/25/2011 CARBON COLUMN SPARE PARTS 21,596 - USD PLANTS INCLUDE 156, /05
14000016 (f23/20710 COLUMN, GARBON LITTLE E TRAIN 117,516 . USD PLANTS INCLUDE 89.127
14000017 (f28f/2010 ENGINEERING - TRAIN E 2,139,018 (O) USD PLANTS INCLUDE 1,380,142
14000018 25/2010 CONTRACT SERVICES/T IC f22,894 (QO) USD PLANTS INCLUDE 4/8,207
14000019 12/25/2005 MIAER, STATIC SAMPLER 21,683 USD PLANTS INCLUDE 10,275
Page 2 of 46

NEWMONT_0000562232

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 11 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000020 1/4/1995 COLUMN, CARBON A-1 43 144 - USD PLANTS INCLUDE 5,430
1400007 1 1/1/1995 COLUMN, CARBON A-z2 43,144 - USD PLANTS INCLUDE 5,430
14000022 W/1/1995 COLUMN, CARBON A-3 43, 144 z Usb PLANTS INCLUDE 6,430
14000023 V1/1998 COLUMN, CARBON A-4 43,144 - USD PLANTS INCLUDE 6,430
14000024 TAA9S4 COLUMN, CARBON A-5 As 144 - USD PLANTS INCLUDE 6,430
14000025 VAL995 COLUMN, CARBON B-1 43,144 . USD PLANTS INCLUDE 6,430
14000026 V/41/1995 COLUMN, CARBON B-2 43,144 USD PLANTS INCLUDE 6,430
14000027 VTf1995 COLUMN, CARBON B-3 43,144 - USD PLANTS INCLUDE 6.430
14000028 V/i/1995 COLUMN, CARBON B-4 43 144 - USD PLANTS INCLUDE 6,430
14000029 VAIA1994 COLUMN, CARBON B-5 AS 144 - USD PLANTS INCLUDE 6 430
14000030 VW1/1995 HOIST, MONORAIL CARBON COLUMNS of or - USD PLANTS INCLUDE 4107
14000031 Vi/1995 HOIST, MONORAIL CARBON REGEN 2f oor USD PLANTS INCLUDE 3,565
14000032 VA1995 HOIST, MONORAIL, CARBON ATTRIT 19,271 - USD PLANTS INCLUDE 2,005
14000033 12/25/2002 MIAER, STATIC KOCH-GLITSCH 14 322 - USD PLANTS INCLUDE 4 287
14000034 4f28/2010 RENTAL OF TEMPORARY BUILDING 133,945 - USD PLANTS INCLUDE 104,929
14000035 12/15/2002 BUILDING-ADR CARBON COLUMN 732,916 ” USD PLANTS INCLUDE 430,380
14000036 9/21/7999 FILTER, CARBON FINE 32,140 - USD PLANTS INCLUDE 4 235
14000037 Of29/2000 COLUMN, CARBON C-1 C-TRAIN 43,033 - USD PLANTS INCLUDE 18,496
14000038 Of 5/2000 COLUMN, CARBON C-? C-TRAIN 43 O35 - USD PLANTS INCLUDE 18,496
14000039 9/2/2000 COLUMN, CARBON C-3 ©-TRAIN 43 035 - USD PLANTS INCLUDE 18,496
14000040 9/23/2000 COLUMN, CARBON C4 C-TRAIN 43 035 - USD PLANTS INCLUDE 18,496
14000041 9/25/2000 COLUMN, GARBON C-5 C-TRAIN 43 035 - USD PLANTS INCLUDE 18,495
14000042 OFA 5/2000 INSTRUMENTS CARBON GOLLIMNS 5,187 - LISD PLANTS INCLUDE 2 229
14000043 O/P Ff 2000 VALVES FOR CARBON COLUMNS 38 73 - USD PLANTS INCLUDE 16,648
14000044 B/1f2002 KILN, CARBON REGENERATION PKGE 1,535,003 USD PLANTS INCLUDE 433,907
14000045 SHI2002 COLUMN, CARBON #1 D-TRAIN 77,943 - USD PLANTS INCLUDE 45,822
14000046 9/1/2002 COLUMN, CARBON #2 D-TRAIN Tf 943 - USD PLANTS INCLUDE 45,822
1400004 / 9/1/2002 COLUMN, CARBON #3 D-TRAIN ff 843 - USD PLANTS INCLUDE 45,822
{4000046 O/T 200? COLUMN, CARBON #4 D-TRAIN f7 S43 - USD PLANTS INCLUDE A5 82?
14000049 OA f20D2 COLUMN, CARBON #5 D-TRAIN if 943 - WSD PLANTS INCLUDE 45,022
14000050 3/25/2000 CIC PLANT PREGNANT SOLUTION 91 094 - USD PLANTS INCLUDE 15,724
14000051 12/13/2002 ADRACIC OPERATING SPARES Bf 221 - USD PLANTS INCLUDE 20,123
1400005? 1725/2000 CiC PLANT- MOB-DEMOB AY 497 . USD PLANTS INCLUDE 17,738
14000053 11/25/2000 CIC PLANT- CONCRETE 10,618 7 USD PLANTS INCLUDE 7,350
14000054 11/25/2000 CIC PLANT- STEEL 82 576 - USD PLANTS INCLUDE 16,740
14000053 11/25/2000 ClC PLANT- PIPING 135,231 - USD PLANTS INCLUDE 22S)
14000056 1/25/2000 ClG RPLANT- MISC 201,289 - USD PLANTS INCLUDE 50,942
1400005 11/25/2000 ClC PLANT-STRUCTUAL STEEL 158,282 - USD PLANTS INCLUDE 42,088
14000058 10/75/2003 VALVE, 10" FULL PORT AUTO 2f 643 . USD PLANTS INCLUDE 6,162
14000059 12/15/2002 VALVE, 10° CONTROL BALL 26,803 - USD PLANTS INCLUDE 5,387
14000060 12/15/2002 VALVE, 10" CONTROL BALL 26 803 - WSs PLANTS INCLUDE 5,387
14000061 12/43/2002 VALVE, 10° CONTROL BALL 26, 803 - USD PLANTS INCLUDE 9,387
1400006? 12/1Hf2002 FLOWTUBE, MAGNETIC FLOWMETER 2? 668 USD PLANTS INCLUDE 11,466
14000063 1O/25/2003 MAGNETIC FOWMETER FLOWTUBE 24639 - WSD PLANTS INCLUDE 14.122
14000064 10/13/2009 CONVEYOR, LOBNO® 14 083,211 - USD PLANTS INCLUDE 304 OF 7
14000065 10/13/2009 CONVEYOR, LOBNO 2 731,366 - USD PLANTS INCLUDE 420,3/6
1 4000066 1W13/2009 CONVEYOR, LOBNO 3 793, 386 - USD PLANTS INCLUDE 455,899
| 4000067 10/13/2009 CONVEYOR, LOBNO 4 948 2726 - WSD PLANTS INCLUDE hdd 874
14000058 Bf3i201 1 FEED) CONVEYOR 122 012 - USD PLANTS INCLUDE 83,3390
14000069 5/18/2071 REJECT CONVEYOR NO. 1 20 365 - USD PLANTS INCLUDE 14.448
14000070 8/5/2011 REJECT CONVEYOR NO 2 (3,545 - USD PLANTS INCLUDE 53,219
1400007 1 1/25/2003 CONVEYOR, SCREEN OVERSIZE 466 635 . USD PLANTS INCLUDE 43,492
14000072 1/25/2003 DISCHARGE CONVERYOR 60' WIDE 443 373 - USD PLANTS INCLUDE 50,826
14000073 1/25/2003 CONVEYOR, SCREEN FEED 202, O98 - USD PLANTS INCLUDE Be ee
14000074 1/25/2003 CONVEYOR, UNDERSIZE SCREEN 482. 014 USD PLANTS INCLUDE 55,205
Page 3 of 46

NEVWMONT_0000562233

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 12 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000075 1/24f2003 CONVEYOR SEC CRUSHER FEED 635 128 - USD PLANTS INCLUDE 78,539
14000076 1/25/2003 CONVEYOR, SHUTTLE #1 24? 860 - USD PLANTS INCLUDE 2/840
14000077 1/23/2003 CONVEYOR, CRUSHED ORE 8/6, 778 - Usb PLANTS INCLUDE 100,509
14000078 1/25/2003 TROLLEY, ECCENTRIG TRAPEZE 210 327 - USD PLANTS INCLUDE 108,522
14000079 1/25/2003 HOIST, MONORAIL PRI APRON 27ON 20 630 - USD PLANTS INCLUDE 10 644
14000080 1/25/2003 HOIST, MONORAIL 20 TN GYRO MOT 178 416 . USD PLANTS INCLUDE 9? DS?
14000081 Vi23/2003 TROLLEY, TRAMP IRON MAGNET 45, 364 USD PLANTS INCLUDE 2e,o02
14000082 1/25/2003 TROLLEY, MAGNET SCRN FEED CONV 49 517 - USD PLANTS INCLUDE 24,834
14000083 1/25/2003 TROLLEY, MAGNET SCR OVER CONY 47 215 - USD PLANTS INCLUDE 24,080
14000084 12M 7003 HOIST, TRAMP IRON BIN MONORAIL A5 OBE - USD PLANTS INCLUDE 2, (80
14000085 1/2/2003 CONVEYOR TRANSFER STATION NO 14 206,327 - USD PLANTS INCLUDE 23,6002
14000086 1235/2003 CONVEYOR TRANSFER STATION NO 2 206, 327 USD PLANTS INCLUDE 23,002
14000087 1/23/2003 CONVEYOR TRANSFER STATION NO 3 129, 940 - USD PLANTS INCLUDE 14,896
14000088 12/13/2002 HOIST, MONORAIL FILTER PRESS 39 856 - USD PLANTS INCLUDE 20,776
14000083 10/13/2009 LOB BRIDGE CRANE 107 687 - USD PLANTS INCLUDE 80,277
14000090 10/19/2009 BRIDGE, CRANE, MONORAIL 4 606 . USD PLANTS INCLUDE 21,016
14000091 1/25/2003 CRANE, BRIDGE PRIMARY 85 TON 828 410 - USD PLANTS INCLUDE A? / 432
14000097 1f2a/2003 GRANE, BRIDGE SECONDARY 35 TON 193,013 - USD PLANTS INCLUDE 99 588
{4000093 1/25/2003 CRANE, JIBSCREEN #1 2 TON 46 O99 - USD PLANTS INCLUDE 235,785
14000034 1/25/2003 CRANE JIBSCREEN #2 2 TON 46 099 - USD PLANTS INCLUDE 23,785
14000095 3/23/2000 CRANE, BRIDGE ADR G-TRAIN SIDE 3f O22 - USD PLANTS INCLUDE 14,001
14000096 O/1f2002 CRANE, D-TRAIN BRIDGE 5 TON 90 Sf 7 - USD PLANTS INCLUDE 4/7 453
14000097 12/43/2002 CRANE, BRIDGE ELECTROWINWING 78,686 - LISD PLANTS INCLUDE 44,224
14000098 1/23/2003 CONTROL ROOM 134 179 - USD PLANTS INCLUDE 40 250
14000099 1f23/2003 CONTROL ROOM 147 385 - USD PLANTS INCLUDE a a
14000100 23/2003 CONTROL ROOM 126 274 - USD PLANTS INCLUDE 30,479
14000101 12/15/2002 HEATER, HEATER #1 85 GPM @ /7OF 1/7 ot7 - USD PLANTS INCLUDE 5,364
14000102 12/15/2002 HEATER, WATER #2 88 GPM @ /OF 17917 - USD PLANTS INCLUDE 9,364
{4000103 12/15/2002 HEATER, WATER #3 68 GPM @ fOr 1/917 - USD PLANTS INCLUDE 5,464
14000104 12/13/2002 HEATER, WATER #4 88 GPM @ 7OF Tf S17 - WSD PLANTS INCLUDE 0, o64
14000105 12/1af/2002 HEATER, WATER #5 88 GPM @ /7OF oie - USD PLANTS INCLUDE 5,364
14000106 12/13/2002 HEATER, WATER #6 88 GPM @ /OF 17 olf - USD PLANTS INCLUDE 5 364
14000107 12/19/2002 HEATER, WATER #7 88 GPM @ /OF 17,917 . USD PLANTS INCLUDE 5,364
14000108 12/1af27002 HEATER, WATER #6 68 GPM @ OF 17 317 7 USD PLANTS INCLUDE 9,364
14000109 10/13/2009 SWITCHGEAR 11 W017 - USD PLANTS INCLUDE 17,245
14000110 10/13/2008 MEDIUM VOLTAGE MOTOR CONTROL 21,144 - USD PLANTS INCLUDE 13,197
14000711 1O/13/2009 MOTOR CONTROL 30 52? - USD PLANTS INCLUDE 19,040
14000112 1D/13/2009 SWITCHGEAR SWGR12 21,739 - USD PLANTS INCLUDE 13,569
14000112 10/13/2008 MEDIUM VOLTAGE MOTOR CONTROL 106,277 . USD PLANTS INCLUDE 66,343
14000114 10/13f2009, MOTOR CONTROL 19,564 - USD PLANTS INCLUDE 12,211
14000115 10/13/2009 PLCS CABINET 22, O74 - WSs PLANTS INCLUDE 13/77
14000116 0/23/2009 PLC-+O CABINET 2| 864 - USD PLANTS INCLUDE 14.317
14000117 1O/13/2009 HPU CONTROL & PLC-f PANEL 59 Of 7 USD PLANTS INCLUDE 36.673
14000118 1/25/2011 MY¥CCO6 MOTOR CONTROLLER ADD ON 46 036 - WSD PLANTS INCLUDE 30,264
14000119 123/201 4 MVCC - 13 ENRICH SOL PUMP 22f 86" - USD PLANTS INCLUDE 114,377
74000120 VW2Ri2011 MCC-13 -ENRICHMENT SOLUTION 14,718 - USD PLANTS INCLUDE 9,347
1400017 1 1f25/2011 MCC-/ TRAIN E 50, 158 - USD PLANTS INCLUDE 32 973
14000127 1f2i201 1 MOC+10 PREG ¥ SOLUTION PUMPING 32 573 - WSD PLANTS INCLUDE 16,350
14000123 1f23f204 1 PLO2-f 33,425 - USD PLANTS INCLUDE 20,260
14000124 1/23/2011 PL C2-8 20,330 - USD PLANTS INCLUDE 18,/59
14000125 1/25/2011 PLC2-5 TRAIN E PLC/AJPS 33,425 - USD PLANTS INCLUDE 21,9f3
14000126 8/5/2011 CONTROL PANEL 1/4, 489 . USD PLANTS INCLUDE 116,774
14000127 (i25i2011 STEEL - STRUCTURAL & MISC. 460 770 - USD PLANTS INCLUDE 3627, 828
14000128 2/23/2011 LABOR & EQUIPMENT RENTAL 397 ff4 - USD PLANTS INCLUDE 313,223
14000129 (/25/2011 ELECTRICAL/MCC BUILDING 16,211 ~ USD PLANTS INCLUDE 10,657
Page 4 of 46

NEWMONT_0000562234

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 13 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000130 {25/2011 FLECTRICAL/MCC BUILDING 11,413 - USD PLANTS INCLUDE 7.503
14000131 1/1/1995 MCC, #3 323,742 - USD PLANTS INCLUDE 54 390
14000132 1/23/2003 DIVERTER, BOX SCREEN FEED #1 773,408 - Usb PLANTS INCLUDE 472,109
14000133 1/25/2003 DIVERTER, BOX SHUTTLE CONYVS #2 745,985 - USD PLANTS INCLUDE 88,955
14000134 1/25/2003 POVVER FACTOR, CORR CAP CRUSHER 20 681 - USD PLANTS INCLUDE 5,595
14000135 1/25/2003 PLC-1, ALLEN BRADLEY PRIMARY 64 029 . USD PLANTS INCLUDE 16,109
14000136 Vi23/2003 PFCS, S3D00KVAR SECONDARY AREA 2f O30 USD PLANTS INCLUDE 6,928
14000137 1/25/2003 PFCS, 200KVAR VIB SCREEN 20 894 - USD PLANTS INCLUDE R207
14000138 1/25/2003 PLO-4504, SCREENING SYSTEM 22, 900 - USD PLANTS INCLUDE 13,309
14000139 1f2Mi7003 PLO 504 SECONDARY AB OT? - USD PLANTS INCLUDE 17,803
14000140 1/20/2003 PLC-504, TRUCK LOADOUT 6/ 484 - USD PLANTS INCLUDE 16,979
14000141 1D/25/2001 PARTICLE SIZE ANALYAER 93,363 USD PLANTS INCLUDE 12,649
14000742 11/25/2002 PARTICLE SIZE ANALYAER 67,120 - USD PLANTS INCLUDE 19,554
14000143 1/25/2003 M¥CC, PRIMARY 41 60V 132, 988 - USD PLANTS INCLUDE 33,459
14000144 1/25/2003 MY¥CC, PRIMARY 176,370 - USD PLANTS INCLUDE 44 373
14000745 1/25/2003 SVVITCHGEAR, SWGR-1 PRIMARY 32,223 f USD PLANTS INCLUDE 8,107
14000146 1/25/2003 M¥VCC, SECONDARY 23 298 - USD PLANTS INCLUDE 39/03
14000147 1f2a/2003 M¥VCC, SECONDARY 179,136 - USD PLANTS INCLUDE 29,9074
14000148 1/25/2003 MCC? VIBRATING SCREEN 80 803 - USD PLANTS INCLUDE 20,330
14000149 1/25/2003 SYVITCHGEAR, SWGR-3 SEC CRUSHER 29 76? . USD PLANTS INCLUDE 9.805
14000150 {23/2003 SYWITCHGEAR, SVVGR-2 VIBR SCREEN 40, 150 - USD PLANTS INCLUDE 10,102
14000151 1/25/2003 MVCC-4 TRUCKLOAD OUT MEDIUM 138,045 - USD PLANTS INCLUDE 34,731
14000152 1f25/2003 MVGC-4 TRUCK LOADOUT 480V 74646 - LISD PLANTS INCLUDE 18,780
14000153 1/25/2003 SVVITCHGEAR, SVVGR-4 TRA LOADOUT 56 80% - USD PLANTS INCLUDE 14.292?
14000154 4204 2000 MOC. ALLEN-BRADLEY PLC CABINET 47 886 - USD PLANTS INCLUDE 6,99?
14000155 3/23/2000 MCC, FOR PLC CABINET 14,634 - USD PLANTS INCLUDE 2, 13%
140001536 Bf25/2000 MCC, MOTOR MEDIUM VOLTAGE SkV 172,508 - USD PLANTS INCLUDE 16,427
14000157 12/25/2002 CONTROL PANEL, PUMP MASTER 30,793 - USD PLANTS INCLUDE 3,/14
14000156 427/714f200? MOTOR CONTROL CNETER, MCC-1 493 367 - USD PLANTS INCLUDE 173,115
14000159 12/15/2002 MOTOR CONTROL MCCU-06 126.024 - WSD PLANTS INCLUDE 31,548
14000150 12/73/2002 MOTOR CONTROL MCC-05 203,70" - USD PLANTS INCLUDE 50,832
14000161 12/13/2002 MOTOR CONTROL MVCC-1 UPGRADES 36,637 - USD PLANTS INCLUDE 9,143
14000162 YAN 2000 DRIVES, VARIBLE FREQUENCY 125,532 . USD PLANTS INCLUDE 14 fF
14000183 ofA 2000 PLO. VARIABLE FREQUENCY DRIVES 17 660 . USD PLANTS INCLUDE 1,645
14000164 9/25/2000 DRIVE, VARIABLE FREQUENCY VFD / 1,863 - USD PLANTS INCLUDE 8,456
14000163 12/15/2002 DRIVES, VARIBLE FREQUENCY 062,408 - USD PLANTS INCLUDE ff ,D63
14000166 I2/1afi2002 PLOSYSTEM (PLO2-5} B2 O63 - USD PLANTS INCLUDE 20,478
14000167 12/15/2002 PLO SYSTEM (PLCS) 26, 464 - USD PLANTS INCLUDE {O78
{4000168 9/7 8/2009 ENGINEERING, DESIGN & PERMITS 145 462 . USD PLANTS INCLUDE 87,197
140001689 1148/2009 PIPING, VLF POSO11 of 8386 - USD PLANTS INCLUDE 67,200
14000170 12/8/2011 PIPING, BARREN & ENRICH YARD 60 390 - WSs PLANTS INCLUDE 4/419
14000171 12/8/2014 BARREN & ENRICH PIPING 106 &D6 - USD PLANTS INCLUDE 83,866
140001 (2? 1278/2011 PIPING, BARREN & ENRICH YARD 357, 820 USD PLANTS INCLUDE 304 524
14000173 of al Z0Q0F PIPING, CC&Y WATER SUPPLY UPGR 1 3235" . USD PLANTS INCLUDE 7&0, 028
14000174 31/2006 PIPING, COSY WATERLINE 586, 895 - USD PLANTS INCLUDE 430,493
14000175 VW2Ri2011 PRESSURE VALVE/I6" 35, 719 - USD PLANTS INCLUDE 2/480
140001 76 1O/25/2003 WALVE, 12" GEAR OPERATED 20 445 - USD PLANTS INCLUDE 6,052
1400017 7 12/15/2002 SURGE ANITICIPATOR VALVE 75,406 - WSD PLANTS INCLUDE 15,156
14000778 10/25/2003 VALVE, 14° BACK PRESSURE CONTL Ds Po - USD PLANTS INCLUDE 15,904
14000179 V2f25/2002 VALVE, PRESSURE CONTROL 13,254 - USD PLANTS INCLUDE 2,666
14000180 10/13/2009 CRUSHER PARTS FOR LOB 504 989 - USD PLANTS INCLUDE 335,151
14000181 4f28/2071 ROCK BREAKER, NEVV¥ 55 525 . USD PLANTS INCLUDE 368, 647
14000182 8/5/2011 PRIMARY JAVV CRUSHER 31 526 - USD PLANTS INCLUDE 23188
14000183 3/5/2011 SECONDARY JAWY CRUSHER 29 353 - USD PLANTS INCLUDE 22,149
14000184 12/25/2005 SCREEN, #3 VIBRATING 264 556 USD PLANTS INCLUDE Of 209
Page 5 of 46

NEWMONT_0000562235

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 14 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000165 1/24/2003 ROCK BREAKER, TIMBER GRAPPLE 1.026 319 - USD PLANTS INCLUDE 307 B71
14000186 1/1/1995 CRUSHER, JAVV SLAG PROCESSING 5o,470 - USD PLANTS INCLUDE {962
14000187 W/1/1995 GRUSHER, ROLL SLAG PROCESSING 34 9?" - Usb PLANTS INCLUDE 5,018
14000188 1/25/2003 CRUSHER DRIVE MOTOR 128, 500 - USD PLANTS INCLUDE 29,065
14000189 TAA9S4 MAGNET, TRAMP IRON #1 19,242 - USD PLANTS INCLUDE 10,174
14000180 1/25/2003 GYRO, PRIMARY CRUSHER FFE § 511,508 . USD PLANTS INCLUDE 1,075,078
14000191 Vi23/2003 CRUSHER, CONE #1 SECONDARY 4,509 644 - USD PLANTS INCLUDE 8/9, 654
14000192 1/25/2003 CRUSHER, CONE #2 SECONDARY 4 509 644 - USD PLANTS INCLUDE 8/79 654
14000193 1/25/2003 CRUSHER CONE #5 SECONDARY 4.4509 644 - USD PLANTS INCLUDE 879 644
14000194 12M 7003 SCREEN, #1 VIBRATING METSO 894 604 - USD PLANTS INCLUDE 104 350
14000195 1/20/2003 SCREEN, #2 VIBRATING METSO 891 604 - USD PLANTS INCLUDE 104 350
14000196 2f25/2001 CRUSHER AUTOMATION 198 191 USD PLANTS INCLUDE 24,741
14000197 1/25/2003 CRUSHER SPARES. 2590, 169 - USD PLANTS INCLUDE 48.798
14000198 1/25/2003 CRUSRER 1000 HP MOTOR 142 618 - USD PLANTS INCLUDE 2f,B19
14000199 1/25/2003 CRUSHER GEAR REDUCERS nO. 740 - USD PLANTS INCLUDE 9897
14000200 1/25/2003 CRUSHER STACKER BELT 33,640 . USD PLANTS INCLUDE {oor
14000201 1/25/2003 CRUSHER PREMARK BELT AQ 279" - USD PLANTS INCLUDE 9507
14000202 1f2a/2003 GRUSHER DRIVE MOTOR HP250 16,937 - USD PLANTS INCLUDE 3,225
14000203 1/25/2003 CRUSHER DRIVE MOTOR HP350 22,416 - USD PLANTS INCLUDE 4373
14000204 1/25/2003 CRUSHER ECCENTRIC ASSEMBLY 95 399 . USD PLANTS INCLUDE 18,609
14000205 {23/2003 CRUSHER MAINSHAFT ASSEMBLY 315,6'5 - USD PLANTS INCLUDE 61,615
14000206 1/25/2003 CRUSHER COUNTERSHAFT ASSEMBLY 34, 984 - USD PLANTS INCLUDE 6,824
14000207 1f25/2003 CRUSHER HAGGLUND ORIVE 95,000 - LISD PLANTS INCLUDE 10,728
14000208 Af? 4/2000 HY-RAM HYDRAULIC BREAKER AB ABE - USD PLANTS INCLUDE 6.694
14000209 of7o4 2003 PORTABLE ROCK BREAKER 31,068 USD PLANTS INCLUDE 16,369
14000210 11/25/2005 ROCK LAB CRUSHER SPILTTER 60 004 - USD PLANTS INCLUDE 25,891
14000711 11/25/2005 ROCKLAB CRUSHER SPILTTER 60,004 - USD PLANTS INCLUDE 26,891
140002 12 11/26/1997 CRUSHER, JAVW LAB BICO BADGER 8 661 - USD PLANTS INCLUDE 1,181
{4000213 B/1/1984 Process (Mill) Equip/Fac - - USD PLANTS INCLUDE -
14000214 12/25/2008 LEACH PAD PHASE V PARENT 10.526 - WSD PLANTS INCLUDE 5,643
140002 15 6/1/1986 GOLD RECOVERY-PROCESS PLANT #1 16 24" - USD PLANTS INCLUDE 3,430
14000216 6/1/1986 GOLD RECOVERY-SPARES-PAD #1 4 353 - USD PLANTS INCLUDE G19
140002 17 B/1/1986 GOLD RECOVERY-PROCESS PLANT #2 28,8/2 . USD PLANTS INCLUDE 6,097
14000218 BA /1986 GOLD RECOVERY-SPARES-PAD #2 f fae 7 USD PLANTS INCLUDE 1,634
140002 19 6/1/1986 GOLD RECOVERY-PROCESS PLANT #3 45,39/ - USD PLANTS INCLUDE 9 664
14000270 6/1/1986 GOLD RECOVERY-SPARES-PAD €3 33,108 - USD PLANTS INCLUDE 6,992
14000271 V/T1995 COLLECTOR, DUST SLAG MAC REFIN 19 387 - USD PLANTS INCLUDE 2,/86
14000227 VIN19S4 BOILER, HOT VWWATER 10.4 MM BTU 146 Q06 - USD PLANTS INCLUDE 21,/61
{4000223 1/1/1995 VESSEL, STRIP CARBON FILTER #1 f S84 . USD PLANTS INCLUDE 1,243
14000224 VAs/1995 VESSEL, STRIP CARBON FILTER #2 f 984 - USD PLANTS INCLUDE 1,243
14000225 V1/1995 PRESS, "REMOVED"FILTER SPERRY 117,900 - WSs PLANTS INCLUDE 16,947
14000276 V/4/1995 FILTER, GOLD RECOVERY MANUAL 12,154 - USD PLANTS INCLUDE 1,/46
1400022 f VAANSS5 PRESS, GOLD RECOVERY FILTER 17,154 USD PLANTS INCLUDE 1,746
14000228 T2f25/2006 FLOVYMETER 20 027 - WSD PLANTS INCLUDE 9.4974
140002279 1/1995 FURNACE, SMELTING REFINERY ADR BO, 187 . USD PLANTS INCLUDE 17,951
14000230 V/V1995 HOIST, MONORAIL ELECTROWINNING 19,711 - USD PLANTS INCLUDE 2,908
14000231 VWi1/1995 ED HUNTER PROCESS FLANT 2, B2,40" - USD PLANTS INCLUDE 414 686
140002737 T/IA995 SCRUBBER, ACID PLANT BO. &97 - WSD PLANTS INCLUDE 6.749
14000233 V/A1995 CELL, ELECTROLYTIC SCRUBBERDUP 43 803 - USD PLANTS INCLUDE 6,294
14000234 V/1/1995 SCRUBBER, SMELTING FURNACE ADR 85,874 - USD PLANTS INCLUDE 12,339
14000235 1/1/1995 VESSEL, ACID VVASH 5' DIA » 25 93,912 - USD PLANTS INCLUDE 14.679
14000236 W1/1994 VESSEL, STRIP #1 SDA 25'H 93 449 . USD PLANTS INCLUDE 14,547
14000237 VAiM1935 VESSEL BLOVVCASE, 7'6"D X 15'H 19 500 - USD PLANTS INCLUDE 3035
14000238 12/15/2002 EXCHANGER, HEAT #1 BOILER 17,150 - USD PLANTS INCLUDE 5,134
14000239 (2/14/2002 CELL, ELECTROVVINNING 182,478 USD PLANTS INCLUDE 54.627
Page 5 of 46

NEWMONT_0000562236

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 15 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000240 B/2A/2005 CELL ELECTROWINNING POSDOY 37 344 - USD PLANTS INCLUDE 13,013
14000741 Of 25/2000 CUSTOM MANIFOLD 24 758 - USD PLANTS INCLUDE 4it9
14000242 9/25/2000 FILTER, AUTOMATIC WATER 32,173 - Usb PLANTS INCLUDE 4075
14000243 12/13/2002 FILTER, PRESS CARBON FINES 483 8311 - USD PLANTS INCLUDE 39,116
14000244 12/16/2002 FILTER, BARREN SOLUTION #1 Zoe FPF - USD PLANTS INCLUDE 41252
14000245 12/15/2002 FILTER, BARREN SOLUTION #2 255 fT 7 . USD PLANTS INCLUDE 31252
14000246 Bf 1/2002 FILTER, BARREN SOLUTION #3 Zoo fie USD PLANTS INCLUDE 31 eve
14000247 12/15/2002 FILTER, PRESS PORTABLE 26 525 - USD PLANTS INCLUDE 3,247
14000242 3/25/2000 FLOVY ELEMENT- MAGNETIC 8, G25 - USD PLANTS INCLUDE 3,268
14000749 3f2 hi 2000 FLOVY ELEMENT- MAGNETIC 8 825 - USD PLANTS INCLUDE 3,268
14000250 Sf2ol 2000 FLOVY ELEMENT- MAGNETIC 6,325 - USD PLANTS INCLUDE 3,263
14000751 3/23/2000 FLOVY ELEMENT- MAGNETIC 8 825 USD PLANTS INCLUDE 3,268
14000232 3/25/2000 FLOVY ELEMENT- MAGNETIC 8 825 - USD PLANTS INCLUDE 3,268
14000253 12/25/7002 FLOW METER, ELECTOMAGNETIC 19,448 - USD PLANTS INCLUDE 9 8385
14000754 12/25/2002 FLOWMETER, PISTON 13,413 - USD PLANTS INCLUDE 4015
14000255 12/15/2002 FAN, ELECTROVINNING SCRUBBER 23,200 f USD PLANTS INCLUDE 2,042
14000256 12/15/2002 HOIST, CARBON REGENERATION KLN 31,792 - USD PLANTS INCLUDE 15,504
1400023/ 12/13/2002 VESSEL, STRIP #2 299, 30F - USD PLANTS INCLUDE 13/926
14000258 A I/1997 BARRENS IN-LINE FILTER 87,553 - USD PLANTS INCLUDE 8,395
14000259 11/26/1387 FURNACE, ELEC FIRE ASSAY 815 36 349 - USD PLANTS INCLUDE 5 344
14000260 9/23/2000 FILTER, AUTOMATIC VWWATER 38,806 - USD PLANTS INCLUDE 4915
14000251 6/26/1994 PUMP, PREGNANT SOLUTION #300 3/f 962 61 USD PLANTS INCLUDE 36,129
14000262 VAAT998 PUMP, #7 LOW VOLUME 19 381 3 LISD PLANTS INCLUDE 2,164
14000763 1/1/1995 PUMP, #2 LOVV VOLUME 19 331 3 USD PLANTS INCLUDE 2 154
14000264 4/10/1998 PHASE | PREGNANT SOLUTION PUMP 53/886 110 USD PLANTS INCLUDE 0,867
14000765 Of2 1/7999 PHASE | SOLUTION PUMP RAISE 295 354 65 USD PLANTS INCLUDE 38, 132
14000766 6/24/2010 ROOSTER PUMP BULL HILL 38,425 - USD PLANTS INCLUDE 17,146
14000267 2f25/2010 PUMP,PHASE IV PREGNANT 30/ 51,936 - USD PLANTS INCLUDE 21,679
{4000265 2122010 PUMP PHASE IV PREGNANT 308 51,936 - USD PLANTS INCLUDE 21,6/9
14000269 2120/2010 PUMP PHASE iV PREGNANT 309 o1,936 - WSD PLANTS INCLUDE 21,679
140002 70 1/25/2011 PUMP, BARREN TRANSFER #5 E-TRA 40 639 - USD PLANTS INCLUDE 20,399
14000271 1/25/2011 FUMP, BARREN TRANSFER #6 E-TRA 37 660 - USD PLANTS INCLUDE 18,904
140002 7? (2/8/2071 BARREN BOOSTER PUMP #5 63,375 . USD PLANTS INCLUDE 36, /34
14000273 Vf25f201 1 PUMP, BARREN SOLUTION #6 2713914 7 USD PLANTS INCLUDE 140,504
140002 74 1723/2011 BOOSTER PUMP - BARREN #7 210, 800 - USD PLANTS INCLUDE 105,813
14000275 1/23/2011 BOOSTER PLUMP - BARREN #68 210,800 - USD PLANTS INCLUDE 105,813
14000276 6/24/2010 BOOSTER PUMP/GPARE/PARTS 46, 835 - USD PLANTS INCLUDE 20,899
140002 7 f 1/25/2011 FUMP - PEERLESS VERTICAL 64 OD - USD PLANTS INCLUDE 42,126
14000278 3/8/2010 PUMP SLAKER 6'X6' 2f f20 . USD PLANTS INCLUDE 11,571
14000279 YSi2010 PUMP SLAKER 6X48 2f, #20 - USD PLANTS INCLUDE 11,571
14000280 1/25/2011 PUMPS PREG ANTISCA XFER, VENT 31,989 - WSs PLANTS INCLUDE 16,057
140002781 11/23/2011 PUMP, PREGNANT SOLUTION #299 OB? 278 (0) USD PLANTS INCLUDE [89 360
140002738? 3f2hi 2006 PUMP, BACKING MATL 26 845 USD PLANTS INCLUDE 4 4/4
140002863 1/1/1995 PUMP, CARBON Removed from Use 6 096 - WSD PLANTS INCLUDE 859
14000284 1/1995 PUMP, BARRENS SOLUTION #1 B4 310 . USD PLANTS INCLUDE 12,053
14000285 V/V1995 PUMP, BARRENS SOLUTION #2 B4 310 - USD PLANTS INCLUDE 12,053
14000286 VWi1/1995 PUMP, GUNMIP ADSORPTION AREA 16,018 - USD PLANTS INCLUDE 2,204
| 40002787 T/IA995 PUMP, SUMP CARBON STRIP AREA 16.018 - WSD PLANTS INCLUDE 2 264
14000288 V/A1995 PUMP, SUMP ACID AREA Atles Z| 2383 - USD PLANTS INCLUDE 3,135
14000289 V/1/1995 PUMP, SUMP GOLD ROOM 25 GPM 16, 925 - USD PLANTS INCLUDE 2,414
14000290 12/15/2002 PUMP, INTERMEDIATE SOLUTION 17 O62 - USD PLANTS INCLUDE 2,038
14000291 VAN9S4 PUMP, AREQUA GULCH DEWATERING 54304 . USD PLANTS INCLUDE f,f44
1400029? 1/25/2003 PUMP, SUMP PRI CRUSHER BUILDG 20, 989 - USD PLANTS INCLUDE 2,840
14000293 3/23/1998 PHASE II PUMP 19, Q00 - USD PLANTS INCLUDE 2 496
14000294 3/25/2000 PUMP, #1 BARRENS SOLUTION 33,920 ~ USD PLANTS INCLUDE 4.310
Page f of 46

NEVWMONT_0000562237

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 16 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000295 Of2AL2000 PUMP. #2 BARRENS SOLUTION 33,920 - USD PLANTS INCLUDE 4310
14000296 3/25/2000 PUMP, #3 BARRENS SOLUTION 33,918 - USD PLANTS INCLUDE 4310
14000297 3/25/2000 PUMP, SUMP NEVV BARRENS AREA 17,76" - Usb PLANTS INCLUDE 2,2nf
14000298 3/29/2000 SYSTEM, LEVEL PUMP SUMP 2, 696 - USD PLANTS INCLUDE 343
14000299 Bf 22000 SAMPLER, WIRE SUMP PUMP 1, 758 - USD PLANTS INCLUDE 223
14000330 11/75/2005 PUMP, SUMP ADR FLOOR 29 269 . USD PLANTS INCLUDE 4 534
14000301 12/21/1998 PHASE |PREGNANT SOLUTION PUMP 13,610 USD PLANTS INCLUDE 1,/86
14000302 12/21/1998 PHASE | PREGNANT SOLUTION PUMP 13,610 - USD PLANTS INCLUDE 1,/88
14000303 9/25/2000 PUMP, SUMP C-TRAIN AREA 11,858 - USD PLANTS INCLUDE 1,508
14000304 Of2h/ 2000 PUMP, CARBON TRANSFER #2C f fof - USD PLANTS INCLUDE GAY
140003505 Yeo 2000 PUMP, CARBON TRANSFER #30 f FOF - USD PLANTS INCLUDE 989
14000306 9/23/2000 PUMP, CARBON TRANSFER #40. t,o USD PLANTS INCLUDE 9a9
14000307 9/25/2000 PUMP, CARBON TRANSFER #30 f fOr - USD PLANTS INCLUDE 9&9
14000308 9/25/2000 FUMP, CARBON TRANSFER #1CG * (a7 - USD PLANTS INCLUDE GS
14000303 Of? 5/2000 PUMP, #2 BARRENS TRANSFER SOLU 74,509 - USD PLANTS INCLUDE 9 467
14000310 af25/2000 PUMP BARREN- VALVES 2f,f2é f USD PLANTS INCLUDE 3,023
14000311 9/25/2000 PUMP BARREN- VALVES 11,735 - USD PLANTS INCLUDE 1,491
14000312 Of29/2000 PUMP, #1 BARRENS TRANSFER SOLU 26,462 - USD PLANTS INCLUDE {1/4
14000313 11/25/2000 PUMP, BACK WASH FILTER C-TRAIN ee - USD PLANTS INCLUDE Ba4
14000314 11/28/2000 PUMP, #4 BARRENS SOLUTION 1417 705 - USD PLANTS INCLUDE 14 956
14000315 10/25/2003 PUMP, #4 BARREN 2003 COSTS 17, 23 - USD PLANTS INCLUDE 2,075
14000316 12/25/2002 PUMP, SUBMERSIBLE, CROVVN 122,458 - USD PLANTS INCLUDE 14,/68
14000317 12/25/2002 PUMP, METERING 22, / BG - LISD PLANTS INCLUDE 2,148
14000318 12/25/2002 PUMP, LVSC EXTERNAL PUMP 21 S4Ff - USD PLANTS INCLUDE 2 647
14000318 12/25/2002 PUMP, LVSC EXTERNAL PUMP 15,163 USD PLANTS INCLUDE 1,629
14000320 12/15/2002 PUMP, SUMP D-TRAIN GEN AREA 45 437 - USD PLANTS INCLUDE 5,600
14000321 12/15/2002 PUMP, #5 BARREN SOLUTION 209 473 - USD PLANTS INCLUDE 20,202
14000322 10/25/2003 PUMP, #2 2003 COSTS A8 B94 - USD PLANTS INCLUDE 9,/89
{40003823 10/25/2003 PUMP, #2 2003 COSTS 40,404 - USD PLANTS INCLUDE 4/83
14000324 12/15/2002 PUMP, CARBON TRANSFER # 1D 39 203 - WSD PLANTS INCLUDE 4728
14000325 12/73/2002 PUMP, CARBON TRANSFER @ 2D 3f 964 - USD PLANTS INCLUDE 4.5/8
14000326 12/13/2002 PUMP, CARBON TRANSFER # 32D 37 964 - USD PLANTS INCLUDE 45/78
14000327 (2/15/2002 PUMP, CARBON TRANSFER # 4D af S64 . USD PLANTS INCLUDE 45/8
140003828 12/6/2002 PUMP, CARBON TRANSFER # 5D of 964 7 USD PLANTS INCLUDE 4576
14000329 12/13/2002 PUMP, BARREN #3 TRANSFER D-TRA 100 235 - USD PLANTS INCLUDE 12,088
14000330 S/1f2002 PUMP, BARREN #4 TRANSFER D-TRA 100,235 - USD PLANTS INCLUDE 12,088
14000331 12/13/2002 PUMP, CARBON FINES (NEVV} 61,176 - USD PLANTS INCLUDE {,3/8
14000332 12/15/2002 PUMP, REGENERATED CARBON TRANS 39,703 - USD PLANTS INCLUDE 4 (28
14000333 12/15/2002 PUMP, BARREN SOLUTION #1 B41 694 - USD PLANTS INCLUDE 9 8/6
14000334 12/15/2002 PUMP, BARREN SOLUTION SPARE 178,915 - USD PLANTS INCLUDE Z10hE
14000335 10/25/2003. PUMP, BARREN 2003 COSTS 30 S17 - WSs PLANTS INCLUDE 3613
14000336 12/43/2002 PUMP, NaCN METERING 16,412 - USD PLANTS INCLUDE 1,979
1400083 / 12/16/2002 PUMP, NaCN FEED 18,314 USD PLANTS INCLUDE 2,209
14000338 12/15/2002 PUMP, BARREN SOLUTION 41REUSED 404 610 - USD PLANTS INCLUDE 43 434
14000339 10/25/2003. PUMP, ENRICHMENT SOLUTION #3 38,936 . USD PLANTS INCLUDE 4610
14000340 10/25/2003 MOTOR, ENRICHMENT PUMP #3 40 40" - USD PLANTS INCLUDE 4/83
14000341 1O/25/2003 PUMP, BARREN SOLUTION #2 30 41% - USD PLANTS INCLUDE 3,613
14000342 12/15/2002 PUMP,PHASE || PREGNANT 304 134 440 - WSD PLANTS INCLUDE 16,213
14000343 12/15/2002 PUMP.PHASE || PREGNANT 305 134 440 - USD PLANTS INCLUDE 16,213
14000344 12/13/2002 PUMP PHASE || PREGNANT 306 134 440 - USD PLANTS INCLUDE 16,213
14000345 12/13/2002 PUMP VERTICAL TURBINE 195,504 - USD PLANTS INCLUDE 18, /54
14000346 12/15/2002 PUMP MOTOR STARTER COMBINATION 33,438 . USD PLANTS INCLUDE 4 023
140003847 12/16/2002 PUMP VERTICAL TURBINE 155 504 - USD PLANTS INCLUDE 18,784
14000348 12/15/2002 PUMP MOTOR STATER COMBINAT ION 33,438 - USD PLANTS INCLUDE 4 033
14000349 10/25/2003. PUMP.PHASE IV PREGNANT 30/7 129 557 USD PLANTS INCLUDE 15,340
Page 8 of 46

NEVWMONT_0000562238

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 17 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
14000550 10/75/2003 PUMP PHASE IV PREGNANT 3D6& 129 557 - USD PLANTS INCLUDE 15,340
14000351 10/25/2003 PUMP.PHASE IV PREGNANT 309 129 55/7 - USD PLANTS INCLUDE 15,340
14000352 10/25/2003 PUMP 2 PPSA IY LOW VOLUME 31,953 - Usb PLANTS INCLUDE 3,/83
14000353 10/25/2003 PUMP 1, PPSA IV LOW VOLUME 1 31,953 - USD PLANTS INCLUDE 3,783
14000354 12/25/2005 PUMP, BARREN SOLUTION PUMP #3 29 125 - USD PLANTS INCLUDE 4 O12
14000355 12/75/2005 PUMP, BARREN SOLUTION #4 21 303 . USD PLANTS INCLUDE 3,407
14000356 12/25/2005 PUMP. BARREN SOLUTION UPGRADE 20,190 USD PLANTS INCLUDE 3,224
14000357 1V/26/1997 GROUND-WATER MONITORING PUMPS 8 526 - USD PLANTS INCLUDE 1,142
14000358 11/26/1997  GROUND-WATER MONITORING PUMPS 8526 - USD PLANTS INCLUDE 1,142
14000359 11/26/1997 = =GROUND-VWATER MONITORING PUMPS 8,526 - USD PLANTS INCLUDE 1,142
140003560 11/26/1997 GROUND-WATER MONITORING PUMPS 6,226 - USD PLANTS INCLUDE 1,142
14000361 12/15/2002 PUMP, NaCN Mix 43,363 USD PLANTS INCLUDE 3,204
14000362 8/5/2008 PUMP, CARBON TRANSFER #1A/B Af 297 - USD PLANTS INCLUDE 13,678
14000363 BiS/008 FUMP, CARBON TRANSFER #2A/B At 297 - USD PLANTS INCLUDE 13,678
14000364 o/5/2008 PUMP, CARBON TRANSFER #3A/B Af 297 - USD PLANTS INCLUDE 13,678
14000365 B/o/200E PUMP, CARBON TRANSFER #4A/B Af 297 . USD PLANTS INCLUDE 13,673
14000356 B/ 3/2008 PUMP, CARBON TRANSFER #5A/B 47 297 - USD PLANTS INCLUDE 13.678
14000367 1f2a/2011 BARREN SOLUTION SEPARATORS 34 199 - USD PLANTS INCLUDE 23,183
14000368 1 (25/2071 BARREN SOLUTION MOTOR/ASPARE 42,218 - USD PLANTS INCLUDE 48 955
14000369 2i1a/2004 MOTOR 800 ho TECO-WESTINGHOUSE 38 911 - USD PLANTS INCLUDE 13,141
140003 70 {23/2003 MOTOR, DRIVE 5 HP DIVERTER 30, 146 - USD PLANTS INCLUDE 5,818
14000371 3/20/1998 MOTOR, DRIVE PUMP PHASE I! 15,434 - USD PLANTS INCLUDE 2,028
14000372 Sf2 5/2000 MOTOR, DRIVE #1 BARRENS 39 041 - LISD PLANTS INCLUDE 4 594
140003 73 Sf 5/2000 MOTOR, DRIVE #2 BARRENS 39 040 - USD PLANTS INCLUDE 4 694
14000374 4204 2000 MOTOR, DRIVE #3 BARRENS 39 047 USD PLANTS INCLUDE 4 594
14000375 B/o/2011 CHEMICAL LINE BELT FEEDER 20 565 - USD PLANTS INCLUDE 15,918
14000376 Bi/2011 CHEMICAL LINE TERTIARY 10,500 - USD PLANTS INCLUDE 1,187
14000377 B/5/2011 GRANULOMETRIC LINE BELT FEELER 20, 565 - USD PLANTS INCLUDE 15,318
{4000376 o/6/2011 GRANULOMETRIC LINE TERTIARY 10,379 - USD PLANTS INCLUDE f, 104
14000379 Ofaf207 1 CHEMIGAL LINE BELT FEEDER 10 500 - WSD PLANTS INCLUDE 1 823
14000380 8/3/2011 GRANULOMETRIC LINE BELT FEEDER 10.3/¢ - USD PLANTS INCLUDE {832
14000381 1/25/2003 FEEDER, APRON PRIMARY CRUSHER 567 OFO - USD PLANTS INCLUDE 110,673
14000382 V2o/2003 FEELIER, APRON #71 434,108 . USD PLANTS INCLUDE Bd 092
14000383 1/25/2003 FEEDER, APRON #2 431,108 7 USD PLANTS INCLUDE 84 092
14000384 1/25/2003 FEEDER, APRON #3 431,108 - USD PLANTS INCLUDE &4 09?
14000385 10/13/2008 COMPRESSOR, AIR #1 LOB 12/0 282 - USD PLANTS INCLUDE {87,318
14000386 1O/13/2009 COMPRESSOR, AIR #2 LOB 37,550 - USD PLANTS INCLUDE 19,555
14000387 1W1Sf00S LOBVWEST AIR REC 34. 720 - USD PLANTS INCLUDE 22,139
{4000388 10/13/2008 LOBAIR DRYER 15, 959 . USD PLANTS INCLUDE 9 8974
14000389 10/13/2009 LOB DRY AIR RECEIVER 4470 - USD PLANTS INCLUDE 2,000
14000390 V1/1995 PROCESS AREA COMPRESSED AIR 39, 994 - WSs PLANTS INCLUDE 5,334
14000391 fPaligg4 SYSTEM, COMPRESSED AiR 90 &34 - USD PLANTS INCLUDE 12,347
14000389? VAANSS5 COMPRESSOR, SECONDARY CRUSHING 2? 324 USD PLANTS INCLUDE 3927
14000393 1/25/2003 COMPRESSOR, AIR PR] CRUSHER 94 363 - USD PLANTS INCLUDE 18,405
14000394 Tf2a/2003 DRYER, AIR PRI CRUSHER 41 721 - USD PLANTS INCLUDE 8.138
14000395 8/10/2004 COMPRESSOR, 100 HP IR BS 347 - USD PLANTS INCLUDE 29,867
14000336 12/15/2002 COMPRESSOR, AIR ADR/CIC 53,492 - USD PLANTS INCLUDE 14.427
| 4000397 1f2i201 1 HVAC UNIT MCC 25,031 - WSD PLANTS INCLUDE 7.113
14000398 Bf3i201 1 ELECTRICAL & INSTRUMENATION 134 962 - USD PLANTS INCLUDE 9237/5
14000399 12/1/1996 FLOVVMETER, ULTRASONIC PORTABLE 2.314 USD PLANTS INCLUDE 351
14000400 4/19/2010 ICP SPS3 AUTOSAMPLER 10,600 - USD PLANTS INCLUDE 6,586
14000401 f2 5/2000 Atomic Absarbtion Machine 25, O59 . USD PLANTS INCLUDE 4/19
14000402 B/2R/ 2001 Atomic Absarbtion Machine 47 288 - USD PLANTS INCLUDE 10,556
14000403 of 24/2010 274LB SAMPLER LAB DRYING ROOM 182,347 - USD PLANTS INCLUDE 114,713
14000404 Sf 24/2010 24LB SAMPLER RACK 15,327 USD PLANTS INCLUDE 9542
Page 9 of 46

NEWMONT_0000562239

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 18 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000405 8/24/2010 74LBSAMPLER CRUSHER 165,24? - USD PLANTS INCLUDE 115,432
14000406 5/24/2010 24LB SAMP TRAILER FOR CRUSHER 6 73 - USD PLANTS INCLUDE 424
14000407 2/25/2011 KILA, TUBE PI1O0040 124 /23 - Usb PLANTS INCLUDE 85,560
14000408 Af( 9/2010 ICP VARIAN (#30-ES OF 249 - USD PLANTS INCLUDE 60.856
14000409 Af1 9/2010 IGP 735-OES 79,600 - USD PLANTS INCLUDE AQ Aa6
14000410 4/19/2010 ICP INSTALLATION 38 2776 . USD PLANTS INCLUDE 23,781
14000411 B/5/2011 PRIMARY SAMPLE CUTTER 126, 008 - USD PLANTS INCLUDE 86,249
14000412 B/5/2011 SECONDARY SAMPLE CUTTER 29,034 - USD PLANTS INCLUDE 19.873
14000413 9/79/2071 BAG HOUSE / 120MCFS61VV 262 960 - USD PLANTS INCLUDE 144 308
14000414 Vf2hi201 4 ROCKLAB CRM MODEL ADV 08 A? 444 - USD PLANTS INCLUDE “oO, ft2
14000415 122011 ROCKLAB CRM MODEL ADV 08 4? 444 - USD PLANTS INCLUDE 20,f/2
14000416 7 f29/2011 SAMPLER, ESSA ROTARY 29 068 USD PLANTS INCLUDE 19,896
14000417 4/79/2010 SULFUR ANALYZER- TERRASPEC 530 43/7 - USD PLANTS INCLUDE 31,337
14000418 5/24/2010 FULP SAMPLE MIXER 15,048 - USD PLANTS INCLUDE 9,467
14000419 1/25/2011 NOZZEL CHECK VALVE 24,000 - USD PLANTS INCLUDE 16,464
14000420 1/1/1995 SPECTROMETER, 76,124 f USD PLANTS INCLUDE 11,345
14000421 1/41/1995 TABLE, SLAG PROCESSING-SHAKER 20,02" - USD PLANTS INCLUDE 3,878
1400042? T/1/1993 TABLE, FLUX PREPARATION 3,093 - USD PLANTS INCLUDE 461
{4000423 VI/1985 SAMPLER, WIRE GOLD RECOVERY 5 fB2 - USD PLANTS INCLUDE Ba?
14000424 Sf 2005 FILTER, LECO SEPERATORS SCREEN 107 O00 - USD PLANTS INCLUDE 73,976
14000475 12/25/2002 LEVEL TRANSMITTER 11,647 z USD PLANTS INCLUDE 3,485
14000426 9/25/2000 WIRE SAMPLERS-SPRINGS FABRICAT 5 336 - USD PLANTS INCLUDE 1,040
14000427 O/T P2002 ORIFICE PLATE 19,2909 - LISD PLANTS INCLUDE 5,455
14000428 1/1/1995 SCREEN, CARBON SAFETY, STATIC 8 S46 - USD PLANTS INCLUDE 1,285
14000429 V/T/1995 SCREEN, ACID WASH 20 MESH 18,912 USD PLANTS INCLUDE ZEAE
14000430 VAI1995 SCREEN, STRIPPED CARBON #1 15,616 - USD PLANTS INCLUDE 2,244
14000431 Vif1995 SCREEN STRIPPED CARBON #2 15,616 - USD PLANTS INCLUDE 2,244
14000432 TAS1985 BLOVY CASE CARBON FINES SCREEN 39,640 - USD PLANTS INCLUDE 5,695
{4000433 11/1995 SCREEN, SLAG PROCESSING 17,316 - USD PLANTS INCLUDE 1,//0
14000434 W25/2003 MAGNET TRAMP IRON SCR FEED 246, 431 - WSD PLANTS INCLUDE 173,091
14000435 1/25/2003 MAGNET, TRAMP IRON (RELOCATED) 45,219 - USD PLANTS INCLUDE 22,829
14000436 1/25/2003 DETECTOR, METAL SEC FEED CONV 19,278 - USD PLANTS INCLUDE 2,210
14000437 V2o/2003 MAGNET, TRAMP IRON SCRN OVSILZE 103,671 . USD PLANTS INCLUDE 51,994
14000438 1/25/2003 ACTUATOR, HYD SCREEN FEED BOx 47 469 7 USD PLANTS INCLUDE 9,544
14000439 12/15/2002 SCREEN- ROUND SEPERATOR 52 403 - USD PLANTS INCLUDE 6,404
14000440 S/1f2002 SCREEN, CARBON SAFETY 40 MESH 18,318 - USD PLANTS INCLUDE 2,203
14000441 12/1/1996 LINEAR SHAKER-IMPROVE SCREEN- 26,236 102 USD PLANTS INCLUDE 3,630
14000442 2/2/2010 ADR FRESH WATER TANK 97, O80 - USD PLANTS INCLUDE as. 464
14000442 1/25/2011 HEAD TANK/BARREN SOL 2010 EXPA 11,447 . USD PLANTS INCLUDE 4 300
14000444 V25/2011 TANK, BARREN TRANSFER E-TRAN 24 437 - USD PLANTS INCLUDE 19,001
14000445 1/25/2011 ANTISCALANT TANK 18 1/75 - WSs PLANTS INCLUDE 14.132
14000446 125/201 4 ACID STORAGE TANKACONCENT RATED 29,1f2 - USD PLANTS INCLUDE 22,083
14000447 1fPRI2011 NaOH STORAGE TANK(CAST IC) 29 096 USD PLANTS INCLUDE 22,624
14000446 HBI2010 SLURRY TANK, PORTABLE 209 514 - WSD PLANTS INCLUDE 15/865
14000449 3/8/2010 SLURRY TANK, PORTABLE pO, 927 . USD PLANTS INCLUDE 30,281
714000450 VW2Ri2011 TANKS / LABOR & EQUIPMENT RENT 78,3539 - USD PLANTS INCLUDE 571,068
14000451 VWi1/1995 TANK, HEAD 4° SQUARE x @ HIGH 4.100 - USD PLANTS INCLUDE 638
14000457 VIA895 TANK, BARRENS SOLUTION 84.611 - WSD PLANTS INCLUDE 13.171
14000453 V/A1995 TANK, ACID MIX 10° DIA A 16H A? &36 - USD PLANTS INCLUDE 5,575
14000454 1/1/1995 TANK, CONCENTRATED ACID STORA /1,003 - USD PLANTS INCLUDE 11,053
14000455 1/1/1995 TANK, NAOH STORAGE, 15'D X 8'H 25,014 - USD PLANTS INCLUDE B,564
14000456 VAN9S4 TANK, CARBON QUENCH, 8D 2X GH 15 93? . USD PLANTS INCLUDE 2,480
14000457 VAiM1935 TANK, NEV CARBON ATTRITION 24 361 - USD PLANTS INCLUDE 3,792
14000458 V/1/1995 TANK, NaCNn MIX, 6'DX 8'H 16,616 - USD PLANTS INCLUDE 2 905
14000459 V/TU/1995 TANK, PRE-TREATMENT SOLUTION 13,884 ~ USD PLANTS INCLUDE 2,161

Page 10 of 46

NEWMONT_0000562240

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 19 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000460 VAf1995 TANK, INTERMED SOLUTION 46 424 - USD PLANTS INCLUDE F227
14000461 1/1/1995 TANK, TRANSFER VWATER 20,174 - USD PLANTS INCLUDE 3,140
14000462 W/1/1995 TANK, STRIP PREG SOLUTION #1 46,497 z Usb PLANTS INCLUDE 1,230
14000463 V1/1998 TANK, STRIP PREG #2,14'DX 20'H 38 443 - USD PLANTS INCLUDE 9.098
14000464 TAA9S4 TANK, CATHODE WASH 4'X£5'KS5' Hi fh - USD PLANTS INCLUDE B21
14000465 VAL995 TANK, ACID NEUTRALIZATION 31,636 . USD PLANTS INCLUDE 4 9275
14000456 V/41/1995 TANK, BLOVVICASE C/F, VESSEL 1O.F Te USD PLANTS INCLUDE 2 Ad]
14000467 VTf1995 TANK, NaCN STORAGE 19 O87 - USD PLANTS INCLUDE 2.977
14000462 1/25/2003 TANK, FIRE WATER 30,000 GALS 343,000 - USD PLANTS INCLUDE 209 377
14000469 3f2 hi 2000 TANK, ENRICHMENT NEVY EAPANISON a6,1/8 - USD PLANTS INCLUDE 39177
14000470 Sf2ol 2000 GUAGE, PRESSURE ENRICHMENT TNK 4/5 - USD PLANTS INCLUDE Ge
1400047 1 3/23/2000 PIPING, ENRICHMENT SOLUT TANK 451,057 USD PLANTS INCLUDE 198,409
14000472 3/25/2000 SAMPLER, WIRE ENRICHMENT TANK 213 - USD PLANTS INCLUDE 1,233
14000473 3/25/2000 VALVE, BUTTERFLY ENRICH TANK 2 209 - USD PLANTS INCLUDE 287
14000474 3f25/2000 SVVITCH, FLOVV ENRICHMNET TANK 1,139 - USD PLANTS INCLUDE 918
14000475 af25/2000 LEVEL, SYSTEM ENRICHMENT TANK 2,696 . USD PLANTS INCLUDE 1,229
14000476 3/25/2000 VALVE, ACTUATOR ENRICH TANK 1/ 098 - USD PLANTS INCLUDE 2,1%2
1400047 7 af2o/2000 TANK, BARRENS SOLUTION B3,310 - USD PLANTS INCLUDE af, 8/3
14000478 3f2 5/2000 SAMPLER, WIRE BARRENS TANK 2/18 - USD PLANTS INCLUDE 1,233
14000479 3/25/2000 PIPING, BARREN TANK 31? 865 - USD PLANTS INCLUDE 144,462
14000480 9/23/2000 COLUMN, CARBON BS, 429 - USD PLANTS INCLUDE 3/,145
14000481 9/25/2000 PIPING, CARBON COLUMN TANK 26,893 - USD PLANTS INCLUDE 11,558
14000482 12/43/2002 TANK, HEAD D-TRAIN 91,883 - LISD PLANTS INCLUDE 32,012
14000483 12/15/2002 TANK, NaCn MIX 216,599 - USD PLANTS INCLUDE 133,643
14000484 12/13/2002 TANK, NaCN STORAGE 216,599 USD PLANTS INCLUDE 133,643
14000485 12/15/2002 TANK, BARREN SOLUTION TRANSFER 69 189 - USD PLANTS INCLUDE 42 690
14000486 12/15/2002 TANK, PREGNANT SOLUTION DIST 316 92? - USD PLANTS INCLUDE 195,543
1400048 / 12/15/2002 TANK, INTERMED SOLUTION CL-TRAN BS. 126 - USD PLANTS INCLUDE ne 9G
{4000485 17/14727002 TANK, FEED PRECOAT MIA ha Ad? - USD PLANTS INCLUDE 33,5991
14000489 12/15/2002 BARREN SOLUTION TANK-RENAMED 26 44 - WSD PLANTS INCLUDE 16,314
14000490 12/73/2002 ENRICHMENT SOL TANK-RENAMED 16412 - USD PLANTS INCLUDE 10,126
14000491 12/13/2002 TANK, HEAD DISCHARGE LAUNDER 22,029 - USD PLANTS INCLUDE 13,901
1400049? 12/15/2002 ADR WATER TANK 34,037 . USD PLANTS INCLUDE 327 653
14000493 1103/2008 TRANSFORMER TRANSFER #4 T-24 61,664 7 USD PLANTS INCLUDE 44 469
14000494 10/13/2009 Transformer Transfer #4 T-26 14 850 - USD PLANTS INCLUDE 10,709
14000435 10/13/2008 TRANSFORMER TRANSFER #6. T-2/ 61,654 - USD PLANTS INCLUDE 44 469
14000496 1/13/2009 TRANSFORMER TRANSFER #6 7-258 14,850 - USD PLANTS INCLUDE 10,709
14000497 1/25/2011 f50 KVA PADMOUNT E-TRAIN T-49 20 455 - USD PLANTS INCLUDE 13.447
{4000438 1/25/2014 SVWITCHES/GUAGES/TRANSMITTERS 398, 803 - USD PLANTS INCLUDE 262,170
14000499 V25/2011 13.2 KV CONNECTIONS AT T-43 9 42" - USD PLANTS INCLUDE 5,193
14000500 1/25/2003 TRANSFORMER, PRI 4160V T-30 147 980 - WSs PLANTS INCLUDE Of £3
14000501 1/25/2003 TRANSFORMER, PRI 480V T-31 45011 - USD PLANTS INCLUDE 30,123
14000450? 1/PAi2003 TRANSFORMER, SEC 4160V T-23 130 596 - USD PLANTS INCLUDE 119,273
14000503 1/25/2003 TRANSFORMER, SEC 460V T-25 43,573 - USD PLANTS INCLUDE 2o,fif
14000504 Tf2a/2003 TRANSFORMER, SCREEN AREA T-32 ef, 963 . USD PLANTS INCLUDE 18,467
14000505 1/25/2003 TRANSFORMER, PAD SPARE T-21 78 723 - USD PLANTS INCLUDE 31,992
1 4000506 1/25/2003 TRANSFORMER, PADMOUNT SAMPLT-22 30 437 - USD PLANTS INCLUDE 20,101
| 4000507 3125/2000 TRANSFORMER, T-14 500K VA 76.656 - WSD PLANTS INCLUDE 34,975
14000308 3f20/2000 TRANSFORMER, T-15 300K VA 3 166 - USD PLANTS INCLUDE 3,125
1400050¢ T2/13/2002 TRANSFORMER, T-35 D-Train 18,319 - USD PLANTS INCLUDE 12,000
14000510 12/13/2002 TRANSFORMER, T-3/ D-TRAIN 28,165 - USD PLANTS INCLUDE 18,449
14000511 10/25/2003 TRANSFORMER, T-1 P&SA IV 234 B46 . USD PLANTS INCLUDE iff 257
14000512 12/25/2002 TRANSFORMER, T-35 300KVA ESP 24 640 - USD PLANTS INCLUDE 16,140
14000513 12/25/2002 ANTI-FSCALEANT TOTE 12.087 - USD PLANTS INCLUDE 3,765
14000514 12/25/2002 HYDROGEN PEROAIDE TOTE 16 068 USD PLANTS INCLUDE 4.510

Page 11 of 46

NEWMONT_0000562241

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 20 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000515 11/26/1997 BAGHOUSE, #1 FIRE ASSAY MAC of 147 - USD PLANTS INCLUDE 5,066
14000516 11/26/1997 BAG HOUSE, #2 PULVERIZOR MAC 3f 147 - USD PLANTS INCLUDE 5 066
140003517 10/13/2009 LOBDUST SUPPRESSION SYSTEM 159 346 - Usb PLANTS INCLUDE 103,755
14000518 TO/13/2009 LOBDUST SUPPRESSION PUMP 59 168 - USD PLANTS INCLUDE 25,3453
14000819 113/009 LOBDUST SUPPRESSION METERING Sy ee - USD PLANTS INCLUDE 2,079
14000520 10/13/2008 LOBDUST SUPPRESSION METERING 3,132 . USD PLANTS INCLUDE 2 O79
14000571 1/13/2009 DUST SUPPRESSION SOLENOID 2,086 - USD PLANTS INCLUDE 1,384
14000522 10/13/2009 RELOCATED CHUTE DUST SUPPRES 3,428 - USD PLANTS INCLUDE 2275
14000523 10/13/2009 CHUTE DUST SUPPRESSION 3,428 - USD PLANTS INCLUDE 22fo
14000424 10/13/2008 CONV #1 DUST SUPPRESSION 3,428 - USD PLANTS INCLUDE 1.9/0
14000525 1/13/2009 CONV #2 DUST SUPPRESSION 3,428 - USD PLANTS INCLUDE 1,970
14000526 10/13/2009 CONV #3 DUST SUPPRESSION 3,428 USD PLANTS INCLUDE 1,970
14000527 10/13/2009 CHUTEDUST SUPPRESSION 3,428 - USD PLANTS INCLUDE 228o
14000528 113/009 CHUTE DUST SUPPRESSION 3,428 - USD PLANTS INCLUDE 2,215
14000529 10/13/2009 CHUTE DUST SUPPRESSION 3428 - USD PLANTS INCLUDE 2,2¢O
14000530 10/13/2009 CONV #4 DUST SUPPRESSION 3,428 ” USD PLANTS INCLUDE 1,970
14000531 1/25/2003 SUPPRESSION, DUST FOAM PRIMARY 186,387 - USD PLANTS INCLUDE 36,395
14000532 1f2a/2003 SUPPRESSION, OUST SCREEN AREA 186,382 - USD PLANTS INCLUDE 21,037
140004533 1/25/2003 SUPPRESSION, DUST SECONDARY 186 5382 - USD PLANTS INCLUDE 36,395
14000534 Ff2af2010 MOBILIZATION & DEMOBILIZATION 706,129 (0) USD PLANTS INCLUDE 455,610
14000535 2/1 3/2006 2005 ACCELERATED DEPRECIATION 149 /36 - USD PLANTS INCLUDE 322,718
14000536 Bf 5/2012 GEN SET, #6 GENERATOR 738,44" - USD PLANTS INCLUDE 544,189
14000537 1O/A1S/2009 UNIT, HYDRAULIC LOAD GUT GATE 28,641 - LISD PLANTS INCLUDE 1/,606
14000538 10/13/2009 UNIT, HYDRAULIC LOAD OUT GATE 20, 641 - USD PLANTS INCLUDE 1/,606
14000539 1D/13/2009 GENSET, ADR CATERPILLAR 201,494 - USD PLANTS INCLUDE 172,939
14000540 1725/2071 EG-4 GENERATOR #99 397 - USD PLANTS INCLUDE 214,774
14000541 Bf235/2010 STEEL WALKWAY ALONG LOB 53,610 - USD PLANTS INCLUDE 39,966
14000542 12/15/2002 GEN SET, #3 GENERATOR A7A 573 - USD PLANTS INCLUDE 142 B68
{4000543 11/1995 HVAC PROCESS, MAKE-UP AIR 205 O44 - USD PLANTS INCLUDE 30,560
14000544 W25/2003 FLOP GATE, #1 DIVERTER SCRN FD 06 456 - WSD PLANTS INCLUDE 5 ,b42
14000545 1/25/2003 FLOP GATE, #2 DIVERTER SCRN FD 38,496 - USD PLANTS INCLUDE 6,842
14000546 3/25/2000 GEN SET, #1 CAT 3516 ADR 623 937 - USD PLANTS INCLUDE 108,566
14000547 Y235/2000 BATTERY, CHARGER GENERATOR GAT 1, 466 . USD PLANTS INCLUDE 203
14000548 ofA 2000 GEAR, SYVITCH GENERATOR's 1&2 3, 163 7 USD PLANTS INCLUDE AG2
14000549 3/25/2000 SYVITCH GEAR, ADR 2-5/4 - USD PLANTS INCLUDE 3/5
140005530 6/25/2000 GEN SET, #2 CAT 3516 DITA ADR 317,03" - USD PLANTS INCLUDE 38,17 f
14000551 1W2a/2003 GENERATOR, PUMP SKID POWER 110, 8345 - USD PLANTS INCLUDE 13,123
14000552 12/25f2002 LEVEL CONTROL METER 24.929 - USD PLANTS INCLUDE {463
14000552 3/1 8/1996 GENERATOR #5 499 472 . USD PLANTS INCLUDE 13,755
14000554 10/4/2012 CONTRACT SERVICES 2,601,949 - USD PLANTS INCLUDE 1,907,418
14000555 1/25/2011 GEOSYNTHETICS 29 182 - WSs PLANTS INCLUDE 19/82
14000556 125/201 4 OVERFLOW TRENCH 21,326 - USD PLANTS INCLUDE 14, 456
14000455/ 12/0/2010 OFFICE EXPANSION 18,410 USD PLANTS INCLUDE 14.550
14000558 WSI2011 ENGINEERING 36,794 - WSD PLANTS INCLUDE 29,367
14000559 8/5/2011 CONSTRUCTION 1,157,148 - USD PLANTS INCLUDE 973,970
14000560 VW2Ri2011 PREGNANT SOLUTION PIPING 699 990 - USD PLANTS INCLUDE 941,453
14000561 1f25/2011 ELECTRICAL BUILDING 15,413 - USD PLANTS INCLUDE 12,216
| 4000567 1f2i201 1 CONCRETE 117 837 - WSD PLANTS INCLUDE Gg? 785
14000353 1f23f204 1 ELECTRICAL & INSTRUMENTAL 341 534 - USD PLANTS INCLUDE 268,977
14000554 1/23/2011 PROCESS & MECHANICAL 65,617 - USD PLANTS INCLUDE 49,158
14000565 1/25/2011 PREGNANT SOLUTION PUMPS 208,394 - USD PLANTS INCLUDE 129, /03
14000586 1/25/2071 PREGNANT SOGLUTION/PARENT 15,763 . USD PLANTS INCLUDE 10,685
14000567 (i25i2011 PIPING? ENRICHMENT 556 396 - USD PLANTS INCLUDE 431,928
14000558 1/25/2011 SITE VWWORK 320,934 - USD PLANTS INCLUDE Zo2,1 16
140004559 (/25/2011 CONCRETE & FOUNDATINS 11,294 USD PLANTS INCLUDE 8,693

Page 12 of 46

NEWMONT_0000562242

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 21 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000570 {25/2011 CONCRETE & FOUNDATIONS 244 742 - USD PLANTS INCLUDE 19? 720
1400057 1 1/25/2071 PROCESS & MECHANICAL 87 373 - USD PLANTS INCLUDE 59,842
1400053 /2 1/25/2011 BUILDING ERECTION 1,120 837 - Usb PLANTS INCLUDE 882 592
14000573 1/25/2011 ELECTRICAL & INSTRUMENTATION 534,108 - USD PLANTS INCLUDE 362,057
140005 74 1/25/2014 ENRICHMENT PUMPS PARENT 1,014,430 - USD PLANTS INCLUDE 09 203
14000575 1/75/2011 LYSC PUMPS PARENT 29 845 . USD PLANTS INCLUDE 14,581
14000576 22011 ENRICHMENT SOL PUMP PARENT 163,897 USD PLANTS INCLUDE 83,271
14000577 1/25/2011 TRANSFORMERS PARENT ENRICHMENT 155 O76 - USD PLANTS INCLUDE 112,868
14000578 2/20/2010 VVWIRELESS SYSTEM 24 880 - USD PLANTS INCLUDE 15,268
140004 /9 1f2hi2014 SCRUBBER-PARENT(VENT SCRUB FAN 31,710 - USD PLANTS INCLUDE 70.590
14000580 122011 ENGINEERING 1/0428 (0) USD PLANTS INCLUDE 115,529
1400058 1 Vi/1995 VVALL, HILFIKER 5/3, 046 USD PLANTS INCLUDE 321,587
14000582 VA1995 SECURITY PROCESS AREA SYSTEM 173,397 - USD PLANTS INCLUDE 25,840
14000583 1/1/1998 TREATMENT, WASTE WATER SYSTEM A6, 617 - USD PLANTS INCLUDE 6,963
14000584 1/23/2003 RETAINING WALL, CRUSHER 4 686, 162 - USD PLANTS INCLUDE 914 085
14000565 ff25/2005 OVEN, DRYING 24 037 f USD PLANTS INCLUDE 9,485
14000386 B/3/2010 POVVER DISTRIBUTION SYSTEM 138 387 - USD PLANTS INCLUDE 88.330
14000587 af2o/2000 PIPING, ADR EXPANSION INTERNAL of, 108 - USD PLANTS INCLUDE 24,544
14000568 Sf2h/2000 HV¥AG, ADR BUILDING EXPANSION 125, 647 - USD PLANTS INCLUDE 86,971
14000589 11/26/2000 FAN, VENT ADR BUILDING EXPANSI 5 O87 - USD PLANTS INCLUDE 3521
14000590 VAT99F PROCESS POWER RELOCATION-1995 o2 OFS z USD PLANTS INCLUDE {,0of
14000591 VV1997 PROCESS VWWATER LINE RELOC 71995 34,476 - USD PLANTS INCLUDE 5,069
14000592 9/4 8/2009 Milwriant shap / atfices 554, 380 - LISD PLANTS INCLUDE 393,368
14000593 Sf) B/2009 MOBILIZATION 123, 449 - USD PLANTS INCLUDE #4001
14000594 O/18/2009 SITE WORK, SO 2fS USD PLANTS INCLUDE 21,144
14000595 O/4 6/2009 FOOTERS/FOUNDATION 44 4g? - USD PLANTS INCLUDE 25,671
14000596 Of 8/2009 FLOORS/SLABS 69 045 - USD PLANTS INCLUDE 47,389
14000597 Of} 8/2009 APRONS 25,090 - USD PLANTS INCLUDE 13,641
14000598 Of A/2009 MEZZANINE FLOORS ELEVATED 19 346 - USD PLANTS INCLUDE 11,597
14000599 Oh 8/2009 SEPTIC HOLDING TANK VAULT 20 061 - WSD PLANTS INCLUDE 14,6325
14000600 9/48/2009 UNDERGROUND WATER/POVWER 2‘ 683 - USD PLANTS INCLUDE 12,998
14000601 9/18/2009 PLUMBING 45, 861 - USD PLANTS INCLUDE 33,251
1400060? Gf B/2009 NATURAL GAS 14,361 . USD PLANTS INCLUDE 10,332
14000803 9/1 8/2009 COMPRESSED AIR PIPING 20 984 7 USD PLANTS INCLUDE 15.615
14000604 9/18/2009 GROUNDING/LIGHTENING PROTECT 2 |, 300 - USD PLANTS INCLUDE 15,312
14000603 9/18/2003 POVVER 220, 898 - USD PLANTS INCLUDE 160,289
14000606 Gf. 8/2009 COMMUNICATION/DATA 35,580 - USD PLANTS INCLUDE 8,662
14000607 9/4} d/2009 ARCHITECTURAL FINISHES 266 BD? - USD PLANTS INCLUDE 189.314
| 4000608 9/7 &/2009 HVAC 117,051 - USD PLANTS INCLUDE 83,055
14000609 Gf 8/2009 FIRE SPRINKLER SYSTEMS 43 500 - USD PLANTS INCLUDE 30,565
14000610 9/16/2009 DEMOBILIZATION 9 36" - WSs PLANTS INCLUDE 6/84
1400061 1 Of B/2009 PLATFORM LIFT 2f 892 - USD PLANTS INCLUDE 10,543
1400061? Of B/2009 CISTERN PUMP 1? 891 - USD PLANTS INCLUDE 4305
14000613 af25f2000 BUILDING, EXPANSION ADR 2000 Ady 332 - USD PLANTS INCLUDE 309 //4
14000614 3/23/2000 ADR BUILDING-MOBILIZAT ItDN 36,970 . USD PLANTS INCLUDE 20,990
14000615 3f25/2000 ADR BUILDING-CONCRETE 352 785 - USD PLANTS INCLUDE 243,846
14000616 3/25/2000 ADR BUILDING-MISC 5 049 - USD PLANTS INCLUDE 3,495
| 40006 17 25/2000 ADR BUILDING - EXCAVATION 151,034 - WSD PLANTS INCLUDE 104.543
14000618 Sf23/2000 ADR BUILDING - GE0QSYNTHET|CS 43 198 - USD PLANTS INCLUDE 33,°75
14000619 3/23/2000 BUILDING, LIGHTING & POVVER 138,635 - USD PLANTS INCLUDE 99,961
14000620 3/25/2000 ADR BUILDING - UNDERGRND UTILT 22,208 - USD PLANTS INCLUDE 15,406
1400062 1 3/25/2000 CONDUIT, ADR BUILD EXPANSION 9 648 . USD PLANTS INCLUDE 6.68/58
14000622 3/2 2000 ANTI-SCALEANT ADR BUILDING 217 - USD PLANTS INCLUDE 36114
14000623 of 1 2/2004 FORKLIFT JLG REACH 102,380 - USD PLANTS INCLUDE 11,154
14000624 1/8/2004 FORKLIFT ADR CAT GP25K 29 O06 USD PLANTS INCLUDE 3160

Page 13 of 46

NEVWMONT_0000562243

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 22 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000625 B/T/1999 FORKLIFT FOR LAB CAT 50 17 613 - USD PLANTS INCLUDE ? 301
14000626 Bf25/2005 CAT- 7428 SKIDSTEER 19 644 - USD PLANTS INCLUDE 2 342
14000627 6/30/2008 APPLIED CONTROL PO 33/97 OA - - Usb PLANTS INCLUDE -
14000628 1/22/2013 PROJECT OFFICES -HG MILL 401,241 - USD PLANTS INCLUDE 320,232
14000629 1/22/2013 PROJECT OFFICES -HG MILL 398 478 - USD PLANTS INCLUDE 34/7 821
{4000630 (f22/2013 PROJECT OFFICES -HG MILL 141 Of7 . USD PLANTS INCLUDE 96,855
14000631 fi224/2013 REPEATER BUILDING & EQUIPMENT 39,986 - USD PLANTS INCLUDE 34,903
14000632 {22/2013 TEMPORARY WAREHOUSE 93, O67 - USD PLANTS INCLUDE 32,002
14000633 1f22/2013 TEMPORARY WAREHOUSE 141 &06 - USD PLANTS INCLUDE 45 761
14000834 1f2212013 TEMPORARY WAREHOUSE 251/68 - USD PLANTS INCLUDE $6,573
14000635 few 2013 WATERLINE- GRASSY VALLEY 2,486,958 - USD PLANTS INCLUDE 2,110,671
14000636 Sf 0/2013 WATERLINE- GRASSY VALLEY 93,273 USD PLANTS INCLUDE 45,213
14000637 9/70/2013 VWATERLINE- GRASSY VALLEY 93,213 - USD PLANTS INCLUDE 45,213
14000638 Si O/2013 WATERLINE- GRASSY VALLEY 24 130 - USD PLANTS INCLUDE 20,479
14000639 Of OF2013 WATERLINE- GRASSY VALLEY 24,130 - USD PLANTS INCLUDE 2U,4/9
14000640 9/0/2013 WATERLINE- GRASSY VALLEY 74937 f USD PLANTS INCLUDE 63,999
14000641 9/10/2013 WATERLINE- GRASSY VALLEY 45 325 - USD PLANTS INCLUDE 38.536
14000642 oF 0/2013 WATERLINE- GRASSY VALLEY 12,956 - USD PLANTS INCLUDE 10,996
14000643 OM Of2013 WATERLINE- GRASSY VALLEY 32, 968 - USD PLANTS INCLUDE 2 980
14000644 9/70/2013 WATERLINE- GRASSY VALLEY 13, 886 . USD PLANTS INCLUDE 11,787
14000645 8/13/2013 MILL - HIGH GRADE PARENT 36,572,008 z USD PLANTS EXCLUDE -
14000646 Bf 3/2013 MILL - HIGH GRADE PARENT 339, 890 - USD PLANTS INCLUDE 2/3,(38
14000647 1/80/2043 ELECTRO WINING CELL 80 321 - LISD PLANTS INCLUDE 08,405
14000648 Af30/2014 Thermal imaging & Vibration 344? ? 64/7 USD PLANTS INCLUDE B? (27
14000649 4/30/2014 Microbalance 20 3/1 USD PLANTS INCLUDE 1/,399
14000650 AfSni20714 30 Ton Crane 304 352 1,843 USD PLANTS INCLUDE 264 175
14000651 6/30/2014 LEC GO, 69? - USD PLANTS INCLUDE 79 466
14000652 1O/31/72014 FORKLIFT ADR/PSES 32,193 26,503 USD PLANTS INCLUDE 25,923
{4000853 17/3172014 TANK, DILUTED POLYMER STORAGE TANK PSES #69 454 f3f S/O USD PLANTS INCLUDE {26,377
14000654 12/31/2014 TANK, CONDITIONING PSES 636 246 607 005 WSD PLANTS INCLUDE oo 7o4
14000655 12/31/2014 TANK, POLYMER AGING MAKE-UP 40 413 38, 740 USD PLANTS INCLUDE 38,132
14000656 12/31/2014 TANK, PREG SOLUTION STABILIZATION 860K GAL 369 268 303,967 USD PLANTS INCLUDE 348,595
14000657 12/31/2014 TANK, PRECOAT MIX PSES 205,625 245,033 USD PLANTS INCLUDE 241,319
14000658 1TA/B1f27014 = =60o TANK, PSE GRAVITY THICKENER POLYMER ADD 55,159 92, 874 USD PLANTS INCLUDE 82 0714
14000659 12/31/2014 TANK, GRAVITY THICKENER PSES 53,4139 51,205: USD PLANTS INCLUDE 50,428
14000660 12/31/2014 TANK, REACTION B4 PSES Tyee 10,733 USD PLANTS INCLUDE 10,589
14000661 12/31/2014 CONSTRUCTION CONTRACTOR 114,014 811 10,559,701 USD PLANTS INCLUDE 10,430,977
14000662 12/31f/2014 BOR, COMAG SPLITTER PSES 2/3, 380 262 O52 USD PLANTS INCLUDE 253, 388
| 4000662 12/31/2014 CONSTRUCTION CONTRACTOR 736, 748 (06,220 USD PLANTS INCLUDE 697 693
14000664 12/31f72014 INFORMATION TECHNOLOGY 12,449 11,933 USD PLANTS INCLUDE 11,789
14000665 12/31/2014 CONTAINMENT, SECONDARY CAUSTIC PSES 8,485 782 8,134,161 WSs PLANTS INCLUDE B.035,952
| 4000666 12/31/2014 MISCELLANEOUS 109 347 105,002 USD PLANTS INCLUDE 403, 734
1400086 12/81/2014 PRE-COMMISSIONING 30,159 26,909 USD PLANTS INCLUDE 25,560
14000668 TSU2014 PROCUREMENT/ENGINEERING SUPPORT 986 085 945.225 WSD PLANTS INCLUDE 933,813
14000669 12/31/2014 PLUMBING PIPING PSES 15,261 15,587 USD PLANTS INCLUDE 15,58)
14000670 12/31/2014 ROOM, MECHANICAL PSES 37 624 36,0653 USD PLANTS INCLUDE 35,630
1400067 1 (2/31/2014 SYSTEM, DRY POLYMER MAKE-UP BULK UNLOADING 4441 S05 423, 544 USD PLANTS INCLUDE 418 480
140006772 12/31/2014 ROOM ELECTRICAL PSES 1 554174 1,489,775 WSD PLANTS INCLUDE 1,493,756
14000673 12/31/2014 SILC BULK PRECOAT MATERIAL UNLOADING SOF 476 ff4 O17 USD PLANTS INCLUDE f62,27 1
14000674 T2/31/2014 TRAINS, COMAG TREATMENT A&B 353,090 338,459 USD PLANTS INCLUDE 334 373
14000675 12/31/2014 SYSTEM, SODA.ASH FEED 2/1,316 260,074 USD PLANTS INCLUDE 263,434
140006 76 12/31/2014 SUMP, FLOOR AREA PSES 40 985 49 278 / USD PLANTS INCLUDE 39,392
14000677 12/31/2014 UTILITIES, WATER SUPPLY & NATURAL GAS 3,416 911 3,775,326 USD PLANTS INCLUDE 3,273,197
14000678 12/31/2014 YET VELL, PS STABILIZATION 90K GAL PSES 203,994 46? 689 USD PLANTS INCLUDE 4/5,363
14000679 12/31/2014 WETWELL, ENHANCED BARRON SOLUTION STA 215, 160 206,244 USD PLANTS INCLUDE 203,114

Page 14 of 46

NEWMONT_0000562244

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 23 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000660 12/31/2014 CARBON COLUMN REPAIR 9? 551 G4 267 USD PLANTS INCLUDE 83,574
14000681 1ASiT/2014 RT FORKLIFT 340,599 310,168 USD PLANTS INCLUDE 315,358
14000682 12/31/2014 SPIDER ARM CRUSHER SPARE 21f 131 203,579 Usb PLANTS INCLUDE 208, 60/
14000683 12/31/2014 FIRE DETECTION SYSTEM 159 067 150,029 USD PLANTS INCLUDE 122,883
140006845 H/1/2015 TO" HYDRAULICALLY ACTUATED 61,839 6D. 799 USD PLANTS INCLUDE 6,997
{4000685 8/1/2015 10" HYDRAULICALLY ACTUATED 24 065 23.796 USD PLANTS INCLUDE 27,181
14000866 1/2013 12" HYDRAULICALLY ACTUATED 38,808 38,155 USD PLANTS INCLUDE 35,769
14000686 Sf 1/2015 12" HYDRAULICALLY ACTUATED 15,102 12.219 USD PLANTS INCLUDE 13.920
14000687 S/ 1/2015 125 HP VFO 124 856 122 561 USD PLANTS INCLUDE 114,896
1400083 / Of 1f2015 125 HP VFD 4A?) 395 340.930 USD PLANTS INCLUDE 388,401
14000686 Of 1/2015 200 HP VFD 174,346 140,251 USD PLANTS INCLUDE 160,695
14000688 Wf 1/2015 200 HP VFD 589 371 502,785 USD PLANTS INCLUDE 243,226
14000689 1/2015 350 HP VFD 105 939 104 158 USD PLANTS INCLUDE oY 644
14000689 1/2015 350 HP WFD 358, 123 354,122 USD PLANTS INCLUDE 330,084
14000690 12015 AY S-VVAY CONTROL VALVE 19,590 19,261 USD PLANTS INCLUDE 16,433
14000690 1/2015 4° SWAY CONTROL VALVE 29, 391 26,074 USD PLANTS INCLUDE 26,713
14000691 #T2015 4° PRESSURE REGULATOR VALVE 11,708 131,011 USD PLANTS INCLUDE 11,016
14000691 1/2013 4" PRESSURE REGULATOR VALVE 2,f61 2,204 USD PLANTS INCLUDE 2,098
14000692? WY O1S 4" PRESSURE REGULATOR VALVE 2f O21 2f OG USD PLANTS INCLUDE 25,604
1400063? 6/1/2015 4" PRESSURE REGULATOR VALVE 10 710 8 665 USD PLANTS INCLUDE 1O.077
14000693 3/1/2015 400 HP VFD 119,146 117.143 USD PLANTS INCLUDE 109.817
14000693 5/1/2015 400 HP VFD 402 768 325,860 USD PLANTS INCLUDE ai }.233
14000694 STO 15 450 HP VFD 152 453 12? 640 LISD PLANTS INCLUDE 140,516
14000694 6/1/2015 450 HP VFD 415 367 476.954 USD PLANTS INCLUDE Af5 011
14000695 Of1/2015 6 FLOWROA PINCH VALVE 12,052 11,630 USD PLANTS INCLUDE 11,340
14000695 2013 6" FLOVWVROX PINCH VALVE 47 f OF 34,593 USD PLANTS INCLUDE 40,231
14000696 1/2015 B" HYDRAULICALLY ACTUATED 29 016 24,795 USD PLANTS INCLUDE 26,' 44
14000696 W1/2015 8" HYDRAULICALLY ACTUATED 8129 65/7 USD PLANTS INCLUDE f 492
{4000697 O/1/2015 ACCO CONCENTRATE THICK ELEC MONORAIL HOIST & TROL SoS 76,904 USD PLANTS INCLUDE 31,362
14000697 HW T/2015 ACCO CONCENTRATE THICK ELEC MONORAIL HOIST & TROL 15,671 12.678 WSD PLANTS INCLUDE 14,745
14000698 W1/2015 AGCO HIGH PH THICK ELEC MONORAIL HOIST & TROLLEY 34 353 2f,f93 USD PLANTS INCLUDE a2,329
14000696 S/1f/2015 AGCO HIGH PH THICK ELEC MONORAIL HOIST & TROLLEY 16, 147 13,059 USD PLANTS INCLUDE 15,187
14000699 W1i2015 ACCO LEAGH BLOWER ELEC MONORAL HOIST & TROLLEY 34,353 2f,793 USD PLANTS INCLUDE 32,3923
14000899 BM f2015 ACCO LEACH BLOWER ELEC MONGRAL HOIST & TROLLEY 16,1471 13,059 USD PLANTS INCLUDE 15.187
14000700 #12015 ACCO PRI CYCLONE ELECT MONORAIL HOIST & TROLLEY Ja 805 26,904 USD PLANTS INCLUDE 31,362
140007 D0 S/1/20153 ACCO PRI CYCLONE ELECT MONORAIL HOIST & TROLLEY 15,671 12,678 USD PLANTS INCLUDE 14,745
14000701 Sf T/2013 ASCO PROCESSED ORE FEEDER HEAD END ELEC MONG H&T 34 353 2f,f 93 USD PLANTS INCLUDE aie oe
14000701 6/1/2015 ACCO PROCESSED ORE FEEDER HEAD END ELEC MONG H&T 16,141 13,059 USD PLANTS INCLUDE 15,18/
{40007 D2 B/1P015 ACCO PROCESSED ORE FEEDER TAIL END ELEC MONO H&T 33, 453 76,984 USD PLANTS INCLUDE 31,382
14000702 Sf1/2013 ACCO PROCESSED ORE FEEDER TAIL END ELEC MONO H&T 15,67 12,678 USD PLANTS INCLUDE 14,745
14000703 1/2015 ACCO PROCESSED ORE FILTER HEAD END ELEC MONO Hat 34 353 2f,f93 WSs PLANTS INCLUDE 32,506
14000703 #12013 ACCO PROCESSED ORE FILTER HEAD END ELEC MONG H&T 16,147 13,059 USD PLANTS INCLUDE 15,273
14000704 6/41/2015 ACCO PROCESSED ORE THICKENER ELEC MONORAIL H&T 34,353 Af, f83 USD PLANTS INCLUDE 32,506
14000704 HW 1f2015 ACTCO PROCESSED ORE THICKENER ELEC MONORAIL H&T 16 14% 13,059 USD PLANTS INCLUDE 15,273
14000705 #12015 AGGLOMERATED ORE RADIAL STACKER 2566, 300 215,512 USD PLANTS INCLUDE 200,751
14000705 H1V2015 AGGLOMERATED ORE RADIAL STACKER 204 625 165,552 USD PLANTS INCLUDE 192,533
14000706 S/1/2015 AGGLOMERATION BRIDGE CRANEACONDUCTOR 187 510 Tt, 70S USD PLANTS INCLUDE 1/6,429
| 4000706 B1PO1S AGGLOMERATION BRIDGE CRANEACONDUCTOR 124 336 700,595 WSD PLANTS INCLUDE 116,989
14000707 O/1/2015 AGGLOMERATOR DISCHARGE CONVEYOR 910 300 £36,479 USD PLANTS INCLUDE $56,905
14000707 H12015 AGGLOMERATOR DISCHARGE CONVEYOR 698 YS0 565,460/ USD PLANTS INCLUDE 65/645
14000708 5/1/2015 AGSGLOMERATOR FEED CONVEYOR 219, 500 177,587 USD PLANTS INCLUDE 206,528
14000708 1/2014 AGGLOMERATOR FEED CONVEYOR 165 7 f 7 134,122 USD PLANTS INCLUDE 755,981
14000709 /1/2015 AIR RECEIVER TANK 5? 366 4? 367 USD PLANTS INCLUDE 49 271
14000709 5/1/2015 AIR RECEIVER TANK 295,388 230,954 USD PLANTS INCLUDE Zit 932
14000710 Sf 1/2015 APRON FEEDER MONORAIL HOIST & TROLLY 12,070 9/66 USD PLANTS INCLUDE 17,357

Page 15 of 46

NEVWMONT_0000562245

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 24 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

1 40007 10 B/1/2018 APRON FEEDER MONORAIL HOIST & TROLLY 5,67 4 4.568 USD PLANTS INCLUDE 5,336
14000711 W/1/2015 BALL MILL, 3000 HP 2,322,826 1,079,265 USD PLANTS INCLUDE 2,149 914
14000711 5/1/2015 BALL MILL, 3000 HP 3,684 786 2,991,181 Usb PLANTS INCLUDE 3,410,490
140007 12 Y1PO CARBON ATTRITION AREA SUMP PLUMP 17 ,6f7 14,220 USD PLANTS INCLUDE 16,293
140007 12 H/1/2015 CARBON ATTRITION AREA SLIMP PUMP 26 G3 21,795 USD PLANTS INCLUDE 24,830
140007 12 8/1/2015 CARBON CHARGE PUMP 28 70& 23,094 USD PLANTS INCLUDE 26,460
14000713 1/2013 CARBON CHARGE PUMP 476,312 385,361 USD PLANTS INCLUDE 439.019
14000714 Sf 1/2015 CARBON FINES FILTER PRESS 118, 730 96.059 USD PLANTS INCLUDE 111,872
14000714 S/ 1/2015 CARBON FINES FILTER PRESS 2f, 999 22,003 USD PLANTS INCLUDE 20,382
14000715 Of 1f2015 CARBON FINES PUMPS 18,6/0 15,108 USD PLANTS INCLUDE 1/208
14000715 Of 1/2015 CARBON FINES PUMPS 04 6465 44.212 USD PLANTS INCLUDE 00,363
14000716 Wf 1/2015 CARBON FINES SCREENMOUSNBD-36-HD 44332 36,27 1 USD PLANTS INCLUDE A? 242
14000716 1/2015 CARBON FINES SCREEN/KDSNBD-36-HD 10 572 8,554 USD PLANTS INCLUDE 9 962
140007 17 1/2015 CARBON VVASH SCREEN /2"% 16/K0DSNBD-72-HD G1 233 43,812 USD PLANTS INCLUDE 85,963
140007 17 12015 CARBON WASH SCREEN 72°X16/KDSNBD-72-HD 166,179 134 448 USD PLANTS INCLUDE 156,581
14000718 1/2015 CAUSTIC FEED PUMPS 20 036 16,179 USD PLANTS INCLUDE 18,469
14000718 #T2015 CAUSTIC FEED PUMPS 280 7/3 22,162 USD PLANTS INCLUDE 2558, /92
14000719 1/2013 CAUSTIC WATER HEATER 108, 437 Gf, 73 USD PLANTS INCLUDE 102,609
140007139 of 1/2015 CAUSTIC WATER HEATER 1,310 613 1,060,353 USD PLANTS INCLUDE 1,240,185
14000720 6/1/2015 CIP AREA SUMP PUMP NO. 4 30,126 24 234 USD PLANTS INCLUDE 2f (67
140007 20 3/1/2015 CIP AREA SUMP PUMP NO. 4 45,910 af ,.144 USD PLANTS INCLUDE 42 316
14000721 5/1/2015 GIP CIRCUIT FEED PUMPS 15,090 12,209 USD PLANTS INCLUDE 13,909
140007? 1 STO 15 CIP CIRCUIT FEED PUMPS 94 323 43, 950 LISD PLANTS INCLUDE 50,070
14000727 6/1/2015 CIP FEED SAMPLER 8002400 106 303 85.514 USD PLANTS INCLUDE 100,153
140007 2? Of 1/2015 CIP FEED SAMPLER 80DA4D0 oF 420 48,074 USD PLANTS INCLUDE 50,985
14000723 T2013 CIP FEED SCREEN/KDSNGBD-48-HD 6/7 846 34.891 USD PLANTS INCLUDE 63,928
14000723 1/2015 CIP FEEO SCREEN/KDSNBD-46-HD 232 244 187,895 USD PLANTS INCLUDE 218,827
140007 24 W1/2015 CiP FILTER AIR RECEIVER 15,818 12,78 USD PLANTS INCLUDE 14,883
{4000724 O/1/2015 CIP FILTER AIR RECEIVER 3,730 3,018 USD PLANTS INCLUDE 3,510
14000725 HW T/2015 CIP FILTER CLOTH WASH PUMPS 34 578 21,016 WSD PLANTS INCLUDE 31871
14000725 W1/2015 CIP FILTER CLOTH WASH PUMPS 1,340 059 1,084 177 USD PLANTS INCLUDE 1,235,139
14000726 S/1f2015 CIP FILTER FEED PUMPS 42, 980 34,575 USD PLANTS INCLUDE 39,615
14000726 W1i2015 CIP FILTER FEED PUMPS 316,360 299,95? USD PLANTS INCLUDE 291,590
14000727 BM f2015 CIP LOADED CARBON SCREEN 25, 525 20,651 USD PLANTS INCLUDE 24 080
14000727 #12015 CIP LOADED CARBON SCREEN 45,493 37,615 USD PLANTS INCLUDE 43,807
140007728 S/1/20153 GIP PARTICLE SIZE ANALYZER 242,338 259,631 USD PLANTS INCLUDE 226,341
14000728 Sf T/2013 CIP PARTIGLE SIZE ANALYZER 708 849 * 00,929 USD PLANTS INCLUDE 66/906
140007239 6/1/2015 CIP PREGNANT CARBON SCREEN UNDERSIZE PUMPS 13,350 13,126 USD PLANTS INCLUDE 127,305
{4000729 6/1/2015 CIP PREGNANT CARBON SCREEN UNDERSIZE PUMPS 25) 623 29,530 USD PLANTS INCLUDE 23,801
14000730 Sf1/2013 CIP PROCESS ORE SAMPLER 600 73,520 ?2,693 USD PLANTS INCLUDE 69.273
14000730 1/2015 CIP PROCESS ORE SAMPLER 600 50 731 5D, 164 WSs PLANTS INCLUDE 4/ 800
14000731 #12013 CIF PROCESSED ORE FILTER CONVEYOR 204 300 202 O17 USD PLANTS INCLUDE 492,500
140007 31 6/41/2015 GIP PROCESSED ORE FILTER CONVEYOR 154 298 142.574 USD PLANTS INCLUDE 145,385
140007 32 HW 1f2015 CIP PROCESSED ORE FILTERS 0/9 398 9/ 2,805 WSD PLANTS INCLUDE 249,895
14000732 #12015 CIP PROCESSED ORE FILTERS 4/2 093 465,818 USD PLANTS INCLUDE 444825
14000733 H12O015 CIP PROCESSED ORE FILTERS 4/9, 338 572,885 USD PLANTS INCLUDE 945,895
14000733 S/1/2015 CIP PROCESSED ORE FILTERS 4/2093 381, S48 USD PLANTS INCLUDE 444 825
14000734 BAVf2015 CIP PROCESSED ORE PUMPS 16 870 16,586 WSD PLANTS INCLUDE 15,549
14000734 o/1/2015 CIP PROCESSED ORE PUMPS 12 731 12,6393 USD PLANTS INCLUDE 14,780
14000735 T2015 CIP PROCESSED ORE SCREEN/MDSNBD-48-HD 61,211 60,527 USD PLANTS INCLUDE afef5
14000735 5/1/2015 GIP PROCESSED ORE SCREEN/KDSNBD-48-HD A? 2af 47,765 USD PLANTS INCLUDE 39,/97
14000736 S/1/2014 CIP TANKS 1 26? Ab4 1,268,224 USD PLANTS INCLUDE 1,206, 761
14000737 8/1/2015 CN TRANSFER PUMPS 3,562? 478 2,071,787 USD PLANTS INCLUDE 3,283,551
14000737 5/1/2015 CN TRANSFER PUMPS 13.973 13,815 USD PLANTS INCLUDE 12,3879
14000738 S/1/2015 COLLECTOR METERING PUMPS 23,399 23,006 USD PLANTS INCLUDE 21,567

Page 16 of 46

NEWMONT_0000562246

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 25 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

1 40007 38 B/1/2018 COLLECTOR METERING PUMPS 61,761 &D.647 USD PLANTS INCLUDE 75,359
14000739 W/1/2015 COLLECTOR MIX TANK AGITATOR 14.410 14,249 USD PLANTS INCLUDE 13,261
14000739 5/1/2015 COLLECTOR MIX TANK AGITATOR St) 49 76% Usb PLANTS INCLUDE 45,407
14000740 Y1PO COLLECTOR TRANSFER PUMPS 10,944 1D, 760 USD PLANTS INCLUDE 10,087
140007 40 H/1/2015 COLLECTOR TRANSFER PUMPS Ah Af 8 44 970 USD PLANTS INCLUDE 41,918
{40007 41 8/1/2015 CONCENTRATE THICKENER 299 083 295 741 USD PLANTS INCLUDE 781,408
140007 41 1/2013 CONCENTRATE THICKENER 579,754 9/3,276 USD PLANTS INCLUDE 945,493
14000742 Sf 1/2015 CONCENTRATE THICKENER AREA SUMP PUMP 15,563 12.520 USD PLANTS INCLUDE 14,345
140007 42 S/ 1/2015 CONCENTRATE THICKENER AREA SUMP PUMP 23,718 24,453 USD PLANTS INCLUDE 21,501
14000743 Of 1f2015 CONCENTRATE THICKENER OVERFLOW FUMPS 25), 398 249714 USD PLANTS INCLUDE 2,409
14000743 Of 1/2015 CONCENTRATE THICKENER OVERFLOVY PUMPS 09,716 99.043 USD PLANTS INCLUDE 0,040
140007 44 Wf 1/2015 CONCENTRATE THICKENER WU FLOV PUMP MONORAIL H&T 14,134 13,895 USD PLANTS INCLUDE 13,027
14000744 1/2015 CONCENTRATE THIGKENER U FLOW PUMP MONORAIL H&T 6 641 373 USD PLANTS INCLUDE 6,121
140007 45 1/2015 CONCENTRATE THICKENER UNDERFLOVY PUMPS 13,910 13,676 USD PLANTS INCLUDE 12,821
140007 45 12015 CONCENTRATE THICKENER UNDERFLOVW PUMPS 23,598 40,279 USD PLANTS INCLUDE 25,359
140007 46 1/2015 CONDITIONER TANK AGITATOR cm i 34,719 USD PLANTS INCLUDE 32 362
140007 46 #T2015 CONDITIONER TANK AGITATOR 8 280 B.16¢ USD PLANTS INCLUDE 1 632
14000747 1/2013 DELIVERY PUMP 36,207 35,298 USD PLANTS INCLUDE 33,0f2
{40007 47 WY O1S DELIVERY PUMP 83,158 82,229 USD PLANTS INCLUDE {6,847
140007 49 6/1/2015 DUST SUPPRESSION SYSTEM 2? 291 22 O42? USD PLANTS INCLUDE 21,083
14000749 3/1/2015 DUST SUPPRESSION SYSTEM 105 556 5,401 USD PLANTS INCLUDE 99 883
14000750 5/1/2015 TOSHIBA 450 HP AC FILTER PRESS MOTORS 69 229 55,690 USD PLANTS INCLUDE 63,808
14000750 STO 15 TOSHIBA 450 HP AC FILTER PRESS MOTORS 16,326 13,208 LISD PLANTS INCLUDE 15,047
14000751 6/1/2015 FILTER AIR COMPRESSOR 223 Sf 4 181,204 USD PLANTS INCLUDE 209 642
14000751 Of 1/2015 FILTER AIR COMPRESSOR 1,263,391 1,022,149 USD PLANTS INCLUDE 1,182,392
14000792 2013 FILTER AREA SUMP PUMP NO. 1 33,126 26,648 USD PLANTS INCLUDE 30,933
14000732 1/2015 FILTER AREA SUMP PUMP NO. 14 30, 483 40.844 USD PLANTS INCLUDE 46,531
14000753 W1/2015 FILTER FEED TANK AGITATOR 17, 489 14,149 USD PLANTS INCLUDE 16,179
{4000753 O/1/2015 Fil TER FEED TANK AGITATOR 1273, 104 99 54/7 USD PLANTS INCLUDE 113,465
14000754 HW T/2015 FILTER PRESS REPAIRS 16.075 13,005 WSD PLANTS INCLUDE 15,145
14000754 W1/2015 FILTER PRESS REPAIRS 3/79" 3,067 USD PLANTS INCLUDE 3,0f%2
14000755 S/1f/2015 FILTRATION COLLECTION FEEDER 205 900 166,564 USD PLANTS INCLUDE 193,732
14000755 WOT FILTRATION COLLECTION FEEDER 135, S06 125,812 USD PLANTS INCLUDE 146,316
14000756 BM f2015 FLOCCULANT DAY TANK AGITATOR 18 532 14.993 USD PLANTS INCLUDE 17,081
14000756 #12015 FLOCCULANT DAY TANK AGITATOR 4? 367 34,435 USD PLANTS INCLUDE 39,230
14000737 S/1/20153 FLOCCULANT DRY MIX SYSTEM 60, 355 48.830 USD PLANTS INCLUDE 36, °88
14000757 Sf T/2013 FLOCCULANT DRY MIX SYSTEM 138,620 112,191 USD PLANTS INCLUDE 130,428
14000758 H/ 1/2018 FLOCCULANT MIA TANK AGITATOR Tf 43/ 14.107 USD PLANTS INCLUDE 16,071
{4000758 6/1/2015 FLOCCULANT MIX TANK AGITATOR 40 047 42,400 USD PLANTS INCLUDE 36,912
14000759 Sf1/2013 FLOCCULANT MIX TANK AREA SUMP PUNIP 15.253 12,520 USD PLANTS INCLUDE 14,345
14000759 1/2015 FLOCCULANT MIA TANK AREA SUMP PUMP 23,718 19.189 WSs PLANTS INCLUDE 21,861
14000760 #12013 FLOTATION AREA GRANE/CONDUCTOR 158,120 12/7, 927 USD PLANTS INCLUDE 148,776
14000760 6/41/2015 FLOTATION AREA GCRANE/CONDUCTOR 104 848 84,628 USD PLANTS INCLUDE 98 652
14000761 HW 1f2015 FLOTATION AREA SUMP PUMP NO. 1 30, 086 24,202 USD PLANTS INCLUDE 2f, fav
14000761 #12015 FLOTATION AREA SUMP PUMP N©®. 1 45,649 3f 094 USD PLANTS INCLUDE 42 260
14000762 H12O015 FLOTATION CELL AIR BLOVVER 173,878 139.875 USD PLANTS INCLUDE 162,730
14000762 S/1/2015 FLOTATION CELL AIR BLOVVER 44 O04 33,175 USD PLANTS INCLUDE 38,375
14000763 BAVf2015 FLOTATION FEED PARTICLE SIZE ANALYER 24? 338 196,064 WSD PLANTS INCLUDE 226, 341
14000753 o/1/2015 FLOTATION FEED PARTICLE SIZE ANALYER 708 649 0/ 3,495 USD PLANTS INCLUDE 66/7 906
14000764 T2015 FLOTATION FEED SAMPLER 1400x600 148 804 120,380 USD PLANTS INCLUDE 140,209
14000764 5/1/2015 FLOTATION FEED SAMPLER 1400600 450,503 364,480 USD PLANTS INCLUDE A?4 483
14000784 S/1/2014 FLOTATION FILTER AiR RECEIVER 15,812 12,797 USD PLANTS INCLUDE 14,383
14000765 8/1/2015 FLOTATION FILTER AIR RECEIVER B9 2276 /2,188 USD PLANTS INCLUDE 83.953
140007656 5/1/2015 FLOTATION FILTER CLOTH WASH PUMPS 24 3380 43,45 USD PLANTS INCLUDE 50,122
14000766 S/1/2015 FLOTATION FILTER CLOTH WASH PUMPS 2,107 483 1,705,062 USD PLANTS INCLUDE 1,942,476

Page 1/ of 46

NEVWMONT_0000562247

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 26 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000767 B/1/2018 FLOTATION FILTER FEED PUMPS 164 150 132,049 USD PLANTS INCLUDE 151,298
14000767 W/1/2015 FLOTATION FILTER FEED PUMPS 139, 130 112,564 USD PLANTS INCLUDE 126,237
14000/68 5/1/2015 FLOTATION FILTER FEED TANK 33,156 26,825 Usb PLANTS INCLUDE 31,196
14000768 Y1PO FLOTATION FILTER FEED TANK 25, f46 20,830 USD PLANTS INCLUDE La 2LO
14000769 H/1/2015 FLOTATION PROCESSED ORE AREA SUMP PLIMP 16 AGS 12,520 USD PLANTS INCLUDE 14345
14000769 8/1/2015 FLOTATION PROCESSED ORE AREA SUMP PUMP 23,718 19,189 USD PLANTS INCLUDE 21,861
14000770 1/2013 FLOTATION PROCESSED ORE FILTER FEEDER 27 *, 300 224,512 USD PLANTS INCLUDE £61,101
14000770 Sf 1/2015 FLOTATION PROCESSED ORE FILTER FEEDER 209 582 169,562 USD PLANTS INCLUDE 19/196
140007 71 S/ 1/2015 FLOTATION PROCESSED ORE FILTER FEEDER 2fif 200 224 512 USD PLANTS INCLUDE 267,101
140007 71 Of 1f2015 FLOTATION PROCESSED ORE FILTER FEEDER 7U9 582 169. 5A USD PLANTS INCLUDE 197 196
140007 72 Of 1/2015 FLOTATION PROCESSED ORE FILTERS 2,041 688 1.691.630 USD PLANTS INCLUDE 1,923, (61
{40007 72 Wf 1/2015 FLOTATION PROCESSED ORE FILTERS 794 350 642,832 USD PLANTS INCLUDE 748,657
140007 73 1/2015 FLOTATION PROCESSED ORE FILTERS 2,041 688 1,651,830 USD PLANTS INCLUDE 1,923,761
14000773 1/2015 FLOTATION PROCESSED ORE FILTERS 794 550 642 832 USD PLANTS INCLUDE {48.687
140007 74 12015 FLOTATION PROCESSED ORE SAMPLER 1200X600 134,220 106,591 USD PLANTS INCLUDE 176,467
140007 74 1/2015 FLOTATION PROCESSED ORE SAMPLER 12004600 406 350 328, (38 USD PLANTS INCLUDE 38? 580
140007 (5 #T2015 FLOTATION PROCESSED ORE TRANSFER PUMPS 79,348 60.513 USD PLANTS INCLUDE 69 448
14000775 1/2013 FLOTATION PROCESSED ORE TRANSFER PUMPS 202, 0f4 147,760 USD PLANTS INCLUDE 213,904
140007 78 WY O1S 12" SENSOR ASSEMBLY VWICABLE/KIT/TRANS/PGLE MOUNT 19,152 15,407 USD PLANTS INCLUDE 18,046
14000776 6/1/2015 1?" SENSOR ASSEMBLY WACABLE/KIT/TRANSFPOLE MOUNT f ASS 8 030 USD PLANTS INCLUDE {023
140007 7 / 3/1/2015 14° SENSOR ASSEMBLY WICABLE/KIT/TRANS/POLE MOUNT #| O69 15,949 USD PLANTS INCLUDE 19,852
140007 fF 5/1/2015 14" SENSOR ASSEMBLY VWICABLE/KIT/TRANS/POLE MOUNT 93, 669 £5.73 USD PLANTS INCLUDE 88,258
14000778 STO 15 3' SENSOR ASSEMBLY VVCABLE/KIT/TRANS/PGLE MOUNT 11,984 9.640 LISD PLANTS INCLUDE 17,291
140007 78 6/1/2015 3° SENSOR ASSEMBLY VWCABLE/KIT/TRANS/POLE MOUNT 18 770 15.186 USD PLANTS INCLUDE 1/686
140007 7S Of1/2015 4° SENSOR ASSEMBLY VWCABLE/KIT/TRANSYPOLE MOUNT 24 430 19,652 USD PLANTS INCLUDE 20,019
14000779 2013 4' SENSOR ASSEMBLY VWCABLE/KIT/TRANS/POLE MOUNT 4 356 4.307 USD PLANTS INCLUDE 4 104
14000780 1/2015 6 SENSOR ASSEMBLY VWYCABLE/SKIT/TRANS/POLE MOUNT 60,322 48 526 USD PLANTS INCLUDE 56,838
14000780 W1/2015 G' SENSOR ASSEMBLY VWCABLE/KIT/TRANS/POLE MOUNT ff 54" 46,675 USD PLANTS INCLUDE {3,062
{4000781 O/1/2015 FROTHER METERING PUMPS 16,203 13,034 USD PLANTS INCLUDE 14.934
14000781 HW T/2015 FROTHER METERING PUMPS 7Q 462 of O07 WSD PLANTS INCLUDE 54 945
14000782 W1/2015 GE SPECTRA SWITCHBOARD 20 02 16,198 USD PLANTS INCLUDE 18,944
14000782 S/1f/2015 GE SPECTRA SWITCHBOARD 67 6/9 5A F556 USD PLANTS INCLUDE 64.041
14000783 WOT (SE SPECTRA SYVTCHBOARD 26,430 21,353 USD PLANTS INCLUDE 29,009
14000783 BM f2015 GE SPECTRA SVWATCHBOARD 09 445 12.285 USD PLANTS INCLUDE 84 543
14000784 #12015 GE/APROLEC 7 SHIVA STATION 193,606 156,637 USD PLANTS INCLUDE 183,200
14000784 S/1/20153 GE/PROLEC # SMVA STATION 004 4/9 529. 50/7 USD PLANTS INCLUDE 619,301
14000785 Sf T/2013 GENERATOR Zo eee 204.953 USD PLANTS INCLUDE 240,725
14000784 6/1/2015 GENERATOR 869 99 £03,870 USD PLANTS INCLUDE 826/21
{40007 85 B/1P015 GENERATOR 910 547 473,058 USD PLANTS INCLUDE 485,152
140007386 Sf1/2013 GENERATOR 1,793,366 1,418,565 USD PLANTS INCLUDE 1,565,155
14000787 1/2015 GRAVITY CIRCUIT BRIDGE CRANE/CONDUCTOR 107 OOF 105,811 WSs PLANTS INCLUDE 100,683
14000787 #12013 GRAVITY CIRCUIT BRIDGE GCRANE/CONDUCTGOR 70,955 of 40/7 USD PLANTS INCLUDE 46, £62
140007388 6/41/2015 GRAVITY CONC. PROCESSED ORE PUMPS f5 348 60,613 USD PLANTS INCLUDE 59 445
14000768 HW 1f2015 GRAVITY CONC, PROCESSED ORE PUMPS 20 lps 219,883 USD PLANTS INCLUDE 200,500
14000789 #12015 GRAVITY CONCENTRATE SUMP PUMP 15,063 12,117 USD PLANTS INCLUDE 13,883
14000789 H12O015 GRAVITY CONCENTRATE SUMP PUMP 22,995 18,572 USD PLANTS INCLUDE 21,158
14000730 S/1/2015 GRAVITY CONCENTRATOR 198 213 160,365 USD PLANTS INCLUDE 186,500
14000790 B/A1/2015 GRAVITY CONCENTRATOR 703,196 563.9272 WSD PLANTS INCLUDE 661,540
14000791 of/1/2015 GRAVITY FEED PUMPS 70 434 36,700 USD PLANTS INCLUDE 64 965
14000791 H12015 GRAVITY FEED PUMPS 1,176,004 951,448 USD PLANTS INCLUDE 1,083,928
14000792 5/1/2015 GRINDING AREA CRANE/CONDUCTOR 198,185 127,980 USD PLANTS INCLUDE 148,827
1400079? S/1/20145 GRINDING AREA CRANE/CONDUCTOR 104, 891 64 662 USD PLANTS INCLUDE 98,693
14000793 8/1/2015 GRINDING AREA HIGH FLOVY SUMP PUMP 20 22) 18,686 USD PLANTS INCLUDE 21,403
14000793 5/1/2015 GRINDING AREA HIGH FLOVY SUMP PUMP 35), 336 20,030 USD PLANTS INCLUDE Beso Lt
14000794 Sf 1/2015 GRINDING AREA SUMP PUMP 15,043 12,101 USD PLANTS INCLUDE 13,865

Page 18 of 46

NEWMONT_0000562248

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 27 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000794 B/1/2018 GRINDING AREA SUMP PUMP 22, 925 16.547 USD PLANTS INCLUDE 21,130
14000/95 W/1/2015 HIGH LIFT DRUM DUMPER 29 190 23,5165 USD PLANTS INCLUDE 2f,469
14000795 5/1/2015 HIGH LIFT GRUM DUMPER 101,996 82,520 Usb PLANTS INCLUDE 95,968
14000796 Y1PO HIGH PH FILTRATE RECYCLE PUMPS 15,766 12,083 USD PLANTS INCLUDE 14,531
14000796 H/1/2015 HIGH PH FILTRATE RECYCLE PUMPS 20 511 23.067 USD PLANTS INCLUDE 25,248
140007 97 8/1/2015 HIGH PH FILTRATE TANK AGITATOR 14 301 11,571 USD PLANTS INCLUDE 13,182
14000797 1/2013 HIGH PR FILTRATE TANK AGITATOR 20/10 15, 79D USD PLANTS INCLUDE 19,086
14000798 Sf 1/2015 HIGH PH PROCESS WATER PUMPS 16,318 13,127 USD PLANTS INCLUDE 15,040
14000798 S/ 1/2015 HIGH PH PROCESS WATER PUMPS 660 S06 534,707 USD PLANTS INCLUDE 609 160
14000799 Of 1f2015 HIGH FH THICKENER 130, 036 105,707 USD PLANTS INCLUDE 127 353
14000799 Of 1/2015 MIGH PH THICKENER 203,6/6 164,754 USD PLANTS INCLUDE 191,639
14000800 Wf 1/2015 HIGH PH THICKENER 169 067 136, 764 USD PLANTS INCLUDE 159,076
14000800 1/2015 HIGH PH THICKENER 264 806 214,242 USD PLANTS INCLUDE 249 157
14000801 1/2015 HIGH PH THICKENER OVERFLOVYY PUMPS 16,248 13,070 USD PLANTS INCLUDE 14.976
14000801 12015 HIGH PH THICKENER OVERFLOVY PUMPS 29 403 44,/ a9 USD PLANTS INCLUDE 27,101
14000802 1/2015 HIGH PH THICKENER SUMP PUMP 15,563 12,520 USD PLANTS INCLUDE 14.345
14000802 #T2015 HIGH PH THICKENER SUMP PUMP 23,/18 19,169 USD PLANTS INCLUDE 21,861
14000803 1/2013 HIGH PH THICKENER U FLOVY PUMP MONORAIL H&T 14.6117 11,7394 USD PLANTS INCLUDE 13,467
14000803 of 1/2015 HIGH PH THICKENER U FLOVY PUMP MONORAIL H&T 6 865 6, 554 USD PLANTS INCLUDE 6,327
14000604 6/1/2015 HIGH PH THICKENER UNDERFLOVW PUMPS 14 360 11,552 USD PLANTS INCLUDE 13,236
14000804 3/1/2015 HIGH PH THICKENER UNDERFLOVY PUMPS #3, 966 19,389 USD PLANTS INCLUDE 22,089
14000804 5/1/2015 KNIFE GATE VALVE - 12° 1504 127 994 102,963 USD PLANTS INCLUDE 120,430
14000805 STO 15 RNUFE GATE VALVE - 12" 1304 414 326 395,211 LISD PLANTS INCLUDE 389 B41
14000806 6/1/2015 VALVE ASSEMBLY 341 412 25.289 USD PLANTS INCLUDE 29 556
14000806 Of 1/2015 VALVE ASSEMBLY 148 593 120,187 USD PLANTS INCLUDE 139, 7/4
14000807 2013 KNIFE GATE VALVE - 14° 1508 45,619 38,778 USD PLANTS INCLUDE 43,017
14000807 1/2015 KNIFE GATE VALVE - 14° 1504 216,211 174,926 USD PLANTS INCLUDE 203,434
1 40008D8 W1/2015 LEACH AREA SUMP FUMP NO. 1 31,127 20,040 USD PLANTS INCLUDE 25,690
{4000805 O/1/2015 LEACH AREA SUMP PUMP NCO. 1 4/ 436 38,378 USD PLANTS INCLUDE AS (22
14000809 HW T/2015 LEACH CIRCUIT 1ST STAGE AIR BLOWER 64 435 67,963 WSD PLANTS INCLUDE 79.068
14000809 W1/2015 LEACH CIRGUIT 1ST STAGE AIR BLOWER 476 36/7 395,567 USD PLANTS INCLUDE 445,013
14000610 S/1f/2015 LEACH CIRCUIT 1ST STAGE AIR BLOWER 293,454 203,889 USD PLANTS INCLUDE zaf,204
140008 10 W1i2015 LEACH GIRCUIT 1ST STAGE AIR BLOWER a9 £70 48,357 USD PLANTS INCLUDE 45,938
14000611 BM f2015 LEACH TANK AGITATOR #1 6S 42% 94 574 USD PLANTS INCLUDE 63,985
14000611 #12015 LEACH TANK AGITATOR #1 S7T AT7 467,209 USD PLANTS INCLUDE 932,263
14000812 S/1/20153 LEACH TANK AGITATOR #2 69 42" 94,874 USD PLANTS INCLUDE 53,985
140008 12 Sf T/2013 LEACH TANK AGITATOR #2 Bit At? AG? 209 USD PLANTS INCLUDE 342,263
14000613 6/1/2015 LEACH TANK AGITATOR #3 69 421 56,165 USD PLANTS INCLUDE 63,985
14000813 6/1/2015 LEACH TANK AGITATOR #3 Sif 477 467,209 USD PLANTS INCLUDE 32,203
14000814 Sf1/2013 LEACH TANK AGITATOR #4 69,42" 56,165 USD PLANTS INCLUDE 63,985
14000814 1/2015 LEAGH TANK AGITATOR #4 STP Art 46/7 209 WSs PLANTS INCLUDE 332,263
14000815 #12013 LEACH TANK AGITATOR #5 69, 421 36, 163 USD PLANTS INCLUDE 63,9895
14000815 6/41/2015 LEAGH TANK AGITATOR #5 Aff Aff 46/209 USD PLANTS INCLUDE 32,763
14000816 HW 1f2015 LEACH TANK AGITATOR #65 B9 42" 36,165 USD PLANTS INCLUDE 63,985
140008 16 #12015 LEACH TANK AGITATOR #6 off Are 467,209 USD PLANTS INCLUDE Ja2, 203
14000817 H12O015 LIME METERING PUMPS AQ 66 32 897 USD PLANTS INCLUDE 3f 4/8
1400081 S/1/2015 LIME METERING PUMPS 9 ABg {,f98 USD PLANTS INCLUDE 8,838
14000818 BAVf2015 LIME SLAKING SYSTEM 588, 798 476,308 WSD PLANTS INCLUDE 554,002
14000818 o/1/2015 LIME SLAKING SYSTEM 619,710 O01 377 USD PLANTS INCLUDE 963,087
14000619 T2015 LINE HANDLER 340 800 274,154 USD PLANTS INCLUDE 320,660
14000819 5/1/2015 LINE HANDLER BY O74 #0,447 USD PLANTS INCLUDE 81,928
14000820 S/1/2014 LOW VOLTAGE AUTOMATIC TRANSFER SWITCH 254,016 205 512 USD PLANTS INCLUDE 240,363
14000820 8/1/2015 LOVY VOLTAGE AUTOMATIC TRANSFER SWITCH 8538 693 694 727 USD PLANTS INCLUDE 8127 538
140008? 1 5/1/2015 LOW VOLTAGE MCC-14 433,917 351,061 USD PLANTS INCLUDE 410,594
14000821 S/1/2015 LOW VOLTAGE MCC-14 260 238 210,546 USD PLANTS INCLUDE 245,250

Page 19 of 46

NEWMONT_0000562249

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 28 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
1400082? B/1/2018 LOW VOLTAGE MCC-15 Zor 719 192.327 USD PLANTS INCLUDE 224 942
14000627 W/1/2015 LOW VOLTAGE MCC-15 142 3f0 115,346 USD PLANTS INCLUDE 134 907
14000823 5/1/2015 LOVY VOLTAGE MCC-16 263,470 213,161 Usb PLANTS INCLUDE 249 309
14000823 Y1PO LOVY VOLTAGE MCC-16 158,074 127,842 USD PLANTS INCLUDE 149,521
14000824 H/1/2015 LOW VOLTAGE MCC-17 349 294 282? 5Y/ USD PLANTS INCLUDE 330,520
{4000824 8/1/2015 LOWY VOLTAGE MCC-17 209 487 169,485 USD PLANTS INCLUDE 198 227
14000825 1/2013 LOVWY VOLTAGE MCCU-18 243,930 197,302 USD PLANTS INCLUDE 230,816
14000625 Sf 1/2015 LOW VOLTAGE MCC-18 146 295 118,360 USD PLANTS INCLUDE 138,432
14000876 S/ 1/2015 LOW VOLTAGE MCC-19 141 &O/ 114,729 USD PLANTS INCLUDE 134,185
14000826 Of 1f2015 LOW VOLTAGE MCGC-19 85,046 68,608 USD PLANTS INCLUDE 80,477
1400082 Of 1/2015 LOW VOLTAGE MCC-2) 70,416 95,970 USD PLANTS INCLUDE 56,631
14000827 Wf 1/2015 LOW VOLTAGE MCC-20 42 231 34,167 USD PLANTS INCLUDE 39,961
14000828 1/2015 M3000 ISAMILL 318 S47 5,921,081 USD PLANTS INCLUDE 6.7/3,753
14000828 1/2015 M3000 ISAMILL 3957, 74" 3,202,016 USD PLANTS INCLUDE 3,663,126
14000823 12015 MEDIUM VOLTAGE MOTOR CONTROL CENTER 640 333 516.062 USD PLANTS INCLUDE 605,915
14000829 1/2015 MEDIUM VOLTAGE MCGTOR CONTROL CENTER 179,437 145,174 USD PLANTS INCLUDE 169,793
14000830 #T2015 MILL PLATFORM 1 208 015 977,346 USD PLANTS INCLUDE 1,718,090
14000830 1/2013 MILL PLATFORM 9,014, 16% {292,926 USD PLANTS INCLUDE 8,343,153
14000831 of 1/2015 NEUTRAL PH FILTRATE RECYCLE PUMPS 26, 146 27,034 USD PLANTS INCLUDE 24,101
14000631 6/1/2015 NEUTRAL PH FILTRATE RECYCLE PUMPS 33,735 26,809 USD PLANTS INCLUDE 30,633
14000832 3/1/2015 NEUTRAL PH FILTRATE TANK AGITATOR 29 525 20,933 USD PLANTS INCLUDE 23,526
14000832 5/1/2015 NEUTRAL PH FILTRATE TANK AGITATOR 25,006 20.251 USD PLANTS INCLUDE 29,048
14000833 STO 15 NEUTRAL PH PROCESS VWATER BOOSTER PUMPS 9? O78 74,795 LISD PLANTS INCLUDE 8&5 698
14000833 6/1/2015 NEUTRAL PH PROCESS WATER BOOSTER PUMPS 3,603 34? ? 915.289 USD PLANTS INCLUDE 3.371216
14000834 Of 1/2015 PAD MOUNT TRANSFORMERS 2/4913 222,089 USD PLANTS INCLUDE 209, {98
14000634 2013 PAD MOUNT TRANSFORMERS 189 390 193,225 USD PLANTS INCLUDE 179,210
14000835 1/2015 PH ADJUSTMENT TANK AGITATOR 12,655 10,180 USD PLANTS INCLUDE 17,664
14000835 W1/2015 PH ADJUSTMENT TANK AGITATOR 2 484 2,414 USD PLANTS INCLUDE 2,fa1
{4000836 O/1/2015 PLANT AIK COMPRESSOR 69 O60 95,873 USD PLANTS INCLUDE 64 6352
14000836 HW T/2015 PLANT AIR COMPRESSOR 389 35/ S15.47 41 WSD PLANTS INCLUDE 3684 581
14000837 W1/2015 PLANT AIR DRYERS 3f O74 29,995 USD PLANTS INCLUDE 34,697
14000637 S/1f/2015 FLANT AIR DRYERS 8/43 {,O73 USD PLANTS INCLUDE 8,182
14000838 WOT POTABLE VWWATER PUMPS 11,771 9 524 USD PLANTS INCLUDE 10,850
14000838 BM f2015 POTABLE WATER PUMPS 51,7191 44.416 USD PLANTS INCLUDE 4/7 183
14000839 #12015 POTABLE WATER TANK 14 03/7 11,356 USD PLANTS INCLUDE 13,207
14000839 S/1/20153 POTABLE VVATER TANK 61,042 49 366 USD PLANTS INCLUDE of 439
14000840 Sf T/2013 PRECOAT FEED PUMP 13,139 10,570 USD PLANTS INCLUDE 12,170
14000640 6/1/2015 PRECOAT FEED PUMP 38, 45/ 31,114 USD PLANTS INCLUDE 35.446
14000841 6/1/2015 PRIMARY CYCLONE FEED PUMP 73,160 59,190 USD PLANTS INCLUDE 6/7 432
14000841 Sf1/2013 PRIMARY CYCLONE FEED PUMP 330, 449 267,351 USD PLANTS INCLUDE S04 577
14000842 1/2015 PRIMARY CYCLONE FEED PUMP 73,160 38,853 WSs PLANTS INCLUDE 6/432
14000842 #12013 PRIMARY CYCLONE FEED PUMP 18 432 14,913 USD PLANTS INCLUDE 16,989
14000843 6/41/2015 PROCESSED ORE AGSGLOMERATOR 824 020 662,675 USD PLANTS INCLUDE {£5,324
14000843 HW 1f2015 PROCESSED ORE AGGLOMERATOR 293 945 241,862 USD PLANTS INCLUDE 201.248
14000844 #12015 PROCESSED ORE MIXER 294 620 23/ ,OUS USD PLANTS INCLUDE 2/f,209
14000844 H12O015 PROCESSED ORE MIXER 106 885 86,4753 USD PLANTS INCLUDE {00,568
14000845 S/1/2015 PROCESSED ORE THICKENER 881,350 (13,057 USD PLANTS INCLUDE B29, 766
14000845 B1PO1S PROCESSED ORE THICKENER 914 699 740,038 WSD PLANTS INCLUDE 660 544
14000846 o/1/2015 PROCESSED ORE THICKENER CVERFLOW PUMPS Of 328 30,200 USD PLANTS INCLUDE 34,405
14000645 1/2015 PROCESSED ORE THICKENER OVERFLOW PUMPS 25,898 21,/62 USD PLANTS INCLUDE 24,192
14000847 5/1/2015 PROCESSED ORE THICKENER U FLOW PUMP MONO H&T 20,643 16,701 USD PLANTS INCLUDE 19,027
14000847 S/1/2014 PROCESSED ORE THICKENER U FLOW PUMP MONG H&T 9 699 {647 USD PLANTS INCLUDE 6940
14000848 8/1/2015 PROGRAMMABLE LOGIC CONTROLLER 35 56 1 28.623 USD PLANTS INCLUDE 33.478
14000848 5/1/2015 PROGRAMMABLE LOGIC CONTROLLER 1,111,478 899.24? USD PLANTS INCLUDE 1,045, 794
14000849 S/1/2015 PROGRAMMABLE LOGIC CONTROLLER 36,832 29,799 USD PLANTS INCLUDE 34,655
Page 20 of 46

NEWMONT_0000562250

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 29 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

14000649 B/1/2018 PROGRAMMABLE LOGIC CONTROLLER 1.150 556 930,849 USD PLANTS INCLUDE 1,082,563
14000850 W/1/2015 PROGRAMMABLE LOGIC CONTROLLER 3/163 29,3965 USD PLANTS INCLUDE 34 967
14000850 5/1/2015 PROGRAMMABLE LOGIC: CONTROLLER 1,160, 896 939,274 Usb PLANTS INCLUDE 1,092 292
14000851 Y1PO PROGRAMMABLE LOGIC CONTROLLER 37,30" 30,006 USD PLANTS INCLUDE 35,096
14000851 H/1/2015 PROGRAMMABLE LOGIC CONTROLLER 1,165, 199 G4? 706 USD PLANTS INCLUDE 1,026 340
1400085? 8/1/2015 PROGRAMMABLE LOGIC CONTROLLER 3f 411 30,095 USD PLANTS INCLUDE 35,2003
14000852 1/2013 PROGRAMMABLE LOGIC CONTROLLER 1,168, 643 945,492 USD PLANTS INCLUDE 1,099, 581
14000653 Sf 1/2015 PROGRAMMABLE LOGIC CONTROLLER 37 697 30,320 USD PLANTS INCLUDE 35,463
14000853 S/ 1/2015 PROGRAMMABLE LOGIC CONTROLLER Tl fee G5? 262 USD PLANTS INCLUDE 1,707,803
14000854 Of 1f2015 PROGRAMMABLE LOGIC CONTROLLER 36, 002 40,571 USD PLANTS INCLUDE 39,57
14000854 Of 1/2015 PROGRAMMABLE LOGIC CONTROLLER 4 eet Vz 960,435 USD PLANTS INCLUDE 1,116,959
14000855 Wf 1/2015 PROGRAMMABLE LOGIC CONTROLLER 39 247 31,572 USD PLANTS INCLUDE 36,927
14000835 1/2015 PROGRAMMABLE LOGIC CONTROLLER 1.225 988 991,887 USD PLANTS INCLUDE 1,153,537
14000856 1/2015 PROGRAMMABLE LOGIC CONTROLLER 41 280 33,207 USD PLANTS INCLUDE 38,840
14000856 12015 FROGRAMMABLE LOGIC CONTROLLER 1,289 490 1,043,764 USD PLANTS INCLUDE 1,213,286
1400085/ 1/2015 PROMOTER METERING PUMPS 16,203 13,034 USD PLANTS INCLUDE 14,934
14000857 #T2015 PROMOTER METERING PUMPS 3,821 3,081 USD PLANTS INCLUDE 3,922
14000838 1/2013 RECLAIM TUNNEL AREA SUMP PUMP 15,063 12,117 USD PLANTS INCLUDE 13,883
14000858 WY O1S RECLAIM TUNNEL AREA SUMP PUMP 22,955 18,572 USD PLANTS INCLUDE 21,153
14000659 6/1/2015 REGRINO AREA SUMP PUMP 15 063 12,117 USD PLANTS INCLUDE 13.863
14000859 3/1/2015 REGRIND AREA SUMP PUMP #2, 990 18,572 USD PLANTS INCLUDE 21,158
14000850 5/1/2015 REGRIND CYCLONE 66,738 53,667 USD PLANTS INCLUDE 62,883
14000560 STO 15 REGRIND CYCLONE 93,878 43,590 LISD PLANTS INCLUDE 50,766
14000861 6/1/2015 REGRIND CYCLONE FEED PUMP 38 896 31.289 USD PLANTS INCLUDE 35,850
14000851 Of 1/2015 REGRIND CYCLONE FEED PUMP 20,493 20393 USD PLANTS INCLUDE 20,460
14000662 2013 REGRIND CYCLONE SIEVE BEND 36,894 31,465 USD PLANTS INCLUDE 36,645
14000862 1/2015 REGRING CYCLONE SIEVE BEND 49 993 AD 447 USD PLANTS INCLUDE 4/105
14000863 W1/2015 REGRIND DISCHARGE PUMPS 16,670 13,410 USD PLANTS INCLUDE 15,365
{4000863 O/1/2015 REGRIND DISCHARGE PUMFS 10,357 6,200 USD PLANTS INCLUDE 9 546
14000864 HW T/2015 ROD MILL CHARGER 180 400 145.121 WSD PLANTS INCLUDE 166,971
14000864 W1/2015 ROD MILL CHARGER 46 097 Bf 291 USD PLANTS INCLUDE 4? 661
14000665 S/1f/2015 ROD MILL FEED CONVEYOR 345 900 218,257 USD PLANTS INCLUDE 325,459
14000865 W1i2015 ROD MILL FEED CONVEYOR 1,599 690 1.294.231 USD PLANTS INCLUDE 1,505,155
14000886 BM f2015 ROD MILL, 1600 HP 3,217 500 2,599, 078 USD PLANTS INCLUDE 2,973,361
140006866 #12015 ROD MILL, 7600 HP 3,00f 233 2,433,006 USD PLANTS INCLUDE 2,(03,3¢4
14000867 S/1/20153 SUMP DRAINER Vif ADAPTER AND BREAKOUT BOX 19, 895 16,096 USD PLANTS INCLUDE 18,719
14000867 Sf T/2013 SUMP DRAINER Vf ADAPTER AND BREAKOUT BOX 4 69? 3, 786 USD PLANTS INCLUDE 4 | a
14000668 6/1/2015 TANK CELL -50 FLOTATION CELL 231 838 221° fo USD PLANTS INCLUDE 264 3900
| 4000868 6/1/2015 TANK CELL -50 FLOTATION CELL BD? 35/ 649. 600 USD PLANTS INCLUDE 801,986
14000869 Sf1/2013 TANK. CELL -50 FLOTATION CELL 20 262 208, 1465 USD PLANTS INCLUDE 242 066
14000869 1/2015 TANK CELL -50 FLOTATION CELL 778,89" 630,162 WSs PLANTS INCLUDE {32,861
14000870 #12013 TANK CELL -50 FLOTATION CELL 2/3047 220,909 USD PLANTS INCLUDE 206,971
140008 70 6/41/2015 TANK CELL -50 FLOTATION CELL 826 649 668,602 USD PLANTS INCLUDE fff £93
14000871 HW 1f2015 TANK CELL -50 FLOTATION CELL 213,047 220,909 WSD PLANTS INCLUDE 206,911
1400087 1 #12015 TANK CELL -50 FLOTATION CELL 825,649 668,802 USD PLANTS INCLUDE tif, £98
14000872 H12O015 TANK CELL -50 FLOTATION CELL 213,047 220,909 USD PLANTS INCLUDE 236,971
140008 /2 S/1/2015 TANK CELL -50 FLOTATION CELL 876, 649 668 802 USD PLANTS INCLUDE ff ¢,79B
14000873 B1PO1S TRACTOR TYPE APRON FEEDER 200,093 190,687 WSD PLANTS INCLUDE 221 f64
14000873 o/1/2015 TRACTOR TYPE APRON FEEGER 706,272 636,135 USD PLANTS INCLUDE £39,507
14000674 T2015 TRAMP METAL MAGNET 29 954 24,234 USD PLANTS INCLUDE 23,183
14000874 5/1/2015 TRAMP METAL MAGNET 99,925 80,845 USD PLANTS INCLUDE 94 020
140008 75 S/1/2014 TRANSFER PUMP 97 854 14.314 USD PLANTS INCLUDE 84 662
14000875 8/1/2015 TRANSFER PUMP 210 964 170,681 USD PLANTS INCLUDE 194 dA7
14000876 5/1/2015 WNDER FLOVY PUMPS 14983 60.665 USD PLANTS INCLUDE 69,112
14000876 S/1/2015 UNDER FLOVY PUMPS 83,931 67,905 USD PLANTS INCLUDE f£,360

Page 271 of 46

NEWMONT_0000562251

 
Case 1:17-cv-08065-RA-JLC Document 84-2 Filed 11/08/18 Page 30 of 30

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
140006877 8/1/2015 UNINTERRUPTIBLE POWER SUPPLIES 14 1504 14,410 USD PLANTS INCLUDE 12,923
140006 77 W/1/2015 UNINTERRUPTIBLE POWER SUPPLIES 47 948 38,792 USD PLANTS INCLUDE 43,686
14000878 5/1/2015 VIBRATING SCREEN 138, 0 0¢ 111,638 Usb PLANTS INCLUDE 130,761
14000878 Y1PO VIBRATING SCREEN 49? 334 398, 324 USD PLANTS INCLUDE 463,897
14000879 H/1/2015 VWEMCO CE 2X11 CARBON FINES SCREEN FEED PUMPS 32 99? 26.078 USD PLANTS INCLUDE 30,408
{4000873 8/1/2015 VWEMCO CE 2X11 CARBON FINES SCREEN FEED PUMPS 1,057 S99? 655.970 USD PLANTS INCLUDE 975,156
14000860 1/2013 WEMCO CE 34.11 CARBON FINES SCREEN FEED PUMPS 71,907 58,176 USD PLANTS INCLUDE 66,2/7
14000680 1/2015 VWEMCO CE 3411 CARBON FINES SCREEN FEED PUMPS 8479 6,860 USD PLANTS INCLUDE 1.815
14000881 Sf Tf2015 VVEMCO HIDROSTAL PUMP HORIZONTAL 3/7, 926 30,684 USD PLANTS INCLUDE 34,956
140008381 Of 1f2015 WEMGO HIDROSTAL PUMP HORIZONTAL 69 081 45 680 USD PLANTS INCLUDE 63.672
14000882 Of 1/2015 VWVILFLEY LIME RECIRCULATION 32,260 25,343 USD PLANTS INCLUDE 30,636
14000882 Wf 1/2015 WILFLEY LIME RECIRCULATION {678 6,212 USD PLANTS INCLUDE {220
14000883 1/2015 MILL PLANT BUILDING MLE2 34,831,362 28,181,701 USD PLANTS INCLUDE 32,772,970
15000000 12/25/7004 PARKING LOT, OVERFLOVY ADMIN 30 716 - USD VFRAMINE FACILIT INCLUDE 1/482
15000001 12/77/2009 MURPHY LAND AQUISTION 2009 3,300 ODO - USD VEFRAMINE FACILIT INCLUDE ? 595,547
15000002 Gf75/1998 DAGER LAND 1 604 562 ” USD VFRAMINE FACILIT INCLUDE 352,371
15000003 10/23/1998 ARM PURCHASE AND CLEANUP 420 932 - USD VFRAMINE FACILIT: INCLUDE 9? 439
15000004 3/11/1996 ARM PURCHASE DEED OF TRUST 215,000 - USD VERAMINE FAGILIT INCLUDE 26,160
{8000004 1O/23/1998 LAND EXCHANGE Af 234 - USD VFRAMINE FACILIT INCLUDE 10,373
15000006 10/23/1998 CHAPMAN LAND a4 641 . USD VERAMINE FACILIT INCLUDE 117,410
1500000/ 10/23/1998 ROY LAND 431,329 - USD VFRAMINE FACILIT INCLUDE 94 722
15000008 10/23/1998 YVESLEY PRIMM 1,989 - USD VFRAMINE FACILIT INCLUDE A437
1500000¢g 1O/239/1998 CENTURY LAND 90 B22 - LISD VFRAMINE FACILIT INCLUDE 19,945
145000010 10/23/1998 BREESE 36 023 - USD VEFRAMINE FACILIT INCLUDE f.911
1500001 1 12/23/1993 MISC LAND DEVELOPMENT 21,200 USD VFERAMINE FACILIT INCLUDE 4 662
15000012 12/23/1998 SUPERIOR/PRINSETVFAUNTLEROY 00,914 - USD VFRAMINE FACILIT INCLUDE 12,279
15000013 5/18/1999 MILLS, MARGARET PURCHASE 183,180 - USD VEFRAMINE FACILIT INCLUDE 52,477
15000014 9/3/1999 LEASE BONUS PAYMENT 20,604 - USD VFRAMINE FACILIT INCLUDE 5,303
15000015 6/3/1999 TELLER COUNTY TREASURER 4 O98 - USD VFRAMINE FACILIT INCLUDE 1,461
15000016 20/1999 TRIAD MINING CORP Of fat - WSD VERAMINE FACILIT INCLUDE 27 BOY
15000017 G/70/1999 BURDICK, TUCK 63/3 - USD VFRAMINE FACILIT INCLUDE 1,883
15000018 11/25/1999 TAX LIENS PURCHASED 19.240 - USD VFRAMINE FACILIT INCLUDE 9.512
15000019 11/25/1999 RISER / ANDERSON / SANTA RITA 207 330 . USD VFRAMINE FACILIT INCLUDE 9 396
15000020 Af? 4/2000 BEAR CREEK DEVELOPMENT 100, 515 7 USD VEFRAMINE FACILIT: INCLUDE 34,324
1500002 1 4/24/2000 EL PASO GOLD MINE 306, 5/1 - USD VFRAMINE FACILIT: INCLUDE 106,213
15000022 4f24f2000 MCGOVERN, MOLLY 4 02" - USD VERAMINE FAGILIT INCLUDE 1,393
15000023 Af? 4/2000 YAGER-LEHNER DOWN 5 026 - USD VFRAMINE FACILIT INCLUDE 1,741
15000024 4f24/2000 HERCUS MARK & O26 - USD VWFRAMINE FACILIT INCLUDE 1,/41
15000025 4/24/2000 ZILLGITT GEORGIANN § 026 . USD VEFRAMINE FACILIT INCLUDE 1.741
15000026 6/25/2001 TAA DEED BIDS 11,197 - USD NFRAMINE FACILIT INCLUDE 4525
15000027 6/25/2004 LOUIS BURDICK LAND 9 445 - WSs VFRAMINE FACILIT INCLUDE 3,818
15000028 6/25/2002 GERBER PROPERTY 158,130 - USD VFRAMINE FACILIT INCLUDE (3,425
15000029 Bi2h/2007 FRANKLIN MINING 34 430 - USD VFRAMINE FACILIT: INCLUDE 15.936
15000030 B/25/ 2002 MATTES PROPERTY 9 303 - USD VFRAMINE FACILIT INCLUDE 4.951
15000031 6/25/2002 VICTORIA LAND ef, 643 - USD VERAMINE FACILIT INCLUDE 12,927
15000032 4/25/2003 POINTS OF VIEV¥ LLC 35, 693 - USD VFRAMINE FACILIT INCLUDE 16,202
15000033 6/25/2003 JENSEN LAND BUFFER 66,090 - USD VFRAMINE FACILIT INCLUDE 34,286
18000034 12/74/7003 BLM LAND SALE 2003 157 879 - WSD VFRAMINE FACILIT INCLUDE 61,904
15000035 12/24/2003 TAAES ON MISC LAND AUCTION te - USD VFRAMINE FACILIT INCLUDE 3,/20
15000036 T2/25/2006 MISC LAND 2006 LEVEL Ill 15,407 - USD VWRRAMINE FACILIT: INCLUDE 10,476
15000037 1/16/2007 MIERZVVINSKI 301,003 - USD VFRAMINE FACILIT: INCLUDE 204 048
15000038 S3f25/ 2007 EUREKA CLAIM- VWVESTON, RICHARD 56 012 . USD VFRAMINE FACILIT INCLUDE 38, /96
15000038 {AOf200F LEBRUN RUSSEL LAND 55, 939 - USD VERAMINE FACILIT INCLUDE 36,452
15000040 SO/2007 RANDALL ANDREVYS, WAR EAGLE 302, 104 - USD VFRAMINE FACILIT INCLUDE f4/ OD
15000041 6/25/2008 DELORES VWV¥IDMAR PROPERTY 36,031 ~ USD NFRAMINE FACILIT INCLUDE 26,016
Page 22 of 46

NEWMONT_0000562252

 
